Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 02/14/2019. Claims 1, 12 and 18 are independent claims. Claims 1-4 and 7-22 have been examined and rejected in the current patent application.
Response to Arguments
Applicant presents the following arguments in the July 17, 2021 amendment.
Applicant's arguments with respect to claims 1, 12 and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/15/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (US 2013/0254312 A1, hereinafter Maheshwari), in view of Seth et al. (US 2016/0034480 A1, hereinafter Seth), in view of Meisels et al. (US 9,552,334 B1, hereinafter Meisels) and in view of Zhang (US 10,979,870 B1, hereinafter Zhang). 
 Regarding independent claim(s) 1, Maheshwari discloses a computer implemented method of building an event and location information database, said method comprising (Maheshwari discloses Server receives location data indicating a location of a computing device and identify events. Online social networks, and more specifically, creating, maintaining, and analyzing sales leads from content published on online social networks. Online data coming from mobile web or IOT is based on events where each event has its own properties. Event is the process of using business logic to store event level data to produce data that is "analyzable," meaning simpler to query and understand user behavior based on the location. User entity will contain specific attributes about the user for example email, zip code, mobile number, browser, and device (IP), (see Maheshwari: Para. 0023-0030, 0037 and 0046). This reads on the claim concept of a computer implemented method of building an event and location information database, said method comprising): 
creating an event and location tracking and management system, the event and location tracking and management system having one or more processors (sales leads can be created, managed, and analyzed from content published to on line social networks the database system can later use the data to create text for describing the event. Search terms incorporating the incidents or schedule of the event may be used to create search terms and find attendees of the event on the social networking website. Platform for tracking events related to a record, actions of a user, and messages about a user or record and a geographic location from User System. The tracking and updates to a record stored in a database configured by one or more processors. Event data doesn't just describe entities; it describes actions performed by entities. This example describes the action of publishing a sale. A collection of events called "publishes" where tracking an event for each new sale. The action is the thing that's happening {e.g. "publish"). The timestamp is self-explanatory: the point in time the thing happened. The state refers to all of the other relevant information we know about this event, including information about entities related to the event, based on the location, (see Maheshwari: Para. 0023, 0024, 0035, 0040, 090, 0093, 0015 and 0117). This reads on the claim concept of creating an event and location tracking and management system, the event and location tracking and management system having one or more processors); 
one or more memory devices coupled to the one or more processors; and one or more computerized programs, wherein the one or more computerized programs are stored in the one or more memory devices and configured to be executed by the one or more processors, the one or more computerized programs including instructions (the system includes one or more user input devices and one or more servers located in city A and one or more servers located in city B. Processor system may be any combination of one or more processors. Memory system 12B may be any combination of one or more memory devices, (see Maheshwari: Para. 0049, 0051 0053, 0083 and 0150). This reads on the claim concept of one or more memory devices coupled to the one or more processors; and one or more computerized programs, wherein the one or more computerized programs are stored in the one or more memory devices and configured to be executed by the one or more processors, the one or more computerized programs including instructions); 
generating, by the event and location tracking and management system, a map; partitioning, by the event and location tracking and management system, the map into an initial grid that is composed of one or more first regions having a certain area corresponding to an area in the real world (The user of the computing device may select a particular event to generate leads from. For example, users of an on line social network may publish comments or posts related to an event. A map with a user location 610 and a variety of events held at different locations: baseball game 620, conference 630, and seminar. Geographic information or geospatial data, location data refers to information related to objects/events or elements present in a geographic space (area in the real world). Geographic location refers to a position on the Earth which is area in the real world. Geographic location is defined by two coordinates, longitude and latitude. For example, the location data may be GPS coordinates, longitude and latitude coordinates, street address, city, county, region, country, landmark, building, campus, event, or other indications of the computing device's location. This form uses points, lines, and polygons to represent features such as cities, roads, mountains, and bodies of water that are mapped and stored in geographic information systems (GIS). A tracking event is emitted when the service execution passes through the intermediate tracking event node. The intermediate tracking event emits a monitoring event. The event reports that a message was sent, or an exception error or tracking data was created based on the location. Insert a few lines of code in your application to find out what users are doing with it, or to help diagnose issues such as Insert Track Event calls in your code to count various events. How often users choose a particular feature, how often they achieve particular goals, or maybe how often they make particular types of mistakes, (see Maheshwari: Para. 0024, 0040, 0051, 0059, 0093, 0094, 0098, 0100-0107 and Fig. 6-12). This reads on the claim concept of generating, by the event and location tracking and management system, a map; partitioning, by the event and location tracking and management system, the map into an initial grid that is composed of one or more first regions having a certain area corresponding to an area in the real world);       
	receiving, by the event and location tracking and management system, a location corresponding to a real world geographical location; identifying, by the event and location tracking and management system, a first region into which a location is insertable wherein the location is located within that first region based on the real world geographical location (Maheshwari discloses a platform for tracking events related to a record, actions of a user, and messages about a user or record. events, such as conventions, fairs, seminars, or other types of social gatherings close to the location may be identified, (see Maheshwari: Para. 0024-0040). The social network may be searched to find attendees posting content with geographical tags or indicators corresponding to a location of the selected event.
Server 50 may receive data regarding a geographic location from User System. Application Server 50 may communicate with Events Server 465 to retrieve data regarding events corresponding to the location identified in the geographic location data received from User System which is a location is
insertable. The system includes GPS coordinates at geographic latitude and longitude. To make a search for region such as use the name of place, city, state etc. or click the location on the map.
Geographic location refers to a position on the Earth which is area in the real world. Geographic location is defined by two coordinates, longitude and latitude. For example, the location data may be
GPS coordinates, longitude and latitude coordinates, street address, city, county, region, country, landmark, building, campus, event, or other indications of the computing device's location. For example, content on the social network may be searched to find attendees posting content with geographical tags or indicators corresponding to a location of the selected event. A location is the place where a particular point or object exists, which is the event (addresses), (see Maheshwari: Para.
0051 and 0093-0112). This reads on the claim concept of receiving, by the event and location tracking and management system, a location corresponding to a real world geographical location; identifying, by the event and location tracking and management system, a first region into which a location is
insertable wherein the location is located within that first region based on the real world geographical location); 
	However, Maheshwari does not appears to specifically disclose determining a high value area from a number of user queries directed to a geographic area. 
	In the same field of endeavor, Seth discloses determining a high value area from a number of user queries directed to a geographic area (Seth discloses some search systems can obtain or infer a location of a user device from which a search query was received and include local search results that are responsive to the search query. Still other queries may include terms that are more relevant to one or more geo-graphic locations or regions. Determining one or more similar geographic features to the target geographic feature can include determining a quality of the excess queries shared by the target geographic feature and the one or more similar geographic features. The quality can be measured based at least in part on a volume of queries associated with the excess queries. The values in the actual query count column 316 correspond to the geo-query count values in the geo-query landscape 310 for the current geographic region over the current time period. Each geographic feature can be a city. The geographic feature can be a cell in a hierarchical representation of geographic areas. For example, if the location for which labels are to be determined is in the area of City A, then labels corresponding to City B can be selected to be used as targeting information, (see Seth: Para. 0020-0035, 0071-0080 and 0085-0098). This reads on the claim concepts of determining a high value area from a number of user queries directed to a geographic area);
	   Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a server receives data indicating a location and identifies events corresponding to the location of Maheshwari in order to have incorporated the queries directed to a geographic area, as disclosed by Seth, since both of these mechanisms are directed to determining one or more similar geographic features to the target geographic feature can include determining a quality of the excess queries shared by the target geographic feature and the one or more similar geographic features. The quality can be measured based at least in part on a volume of queries associated with the excess queries. The quality can be measured using semantic clustering of terms by meaning Determining one or more similar geographic features to the target geographic feature can include comparing a number of shared excess queries and a number of dissimilar excess queries for the target geographic feature and a candidate geographic feature. Comparing a number of dissimilar excess queries can include determining if the number of dissimilar excess queries exceeds a dissimilarity threshold, and determining that the target geographic feature and candidate geographic feature are not similar if the number of dissimilar excess queries exceeds the dissimilarity threshold. A database in which geographic information is store by x-y coordinates of single points or points which identify the boundaries of lines (or polylines, which sometimes represent the boundaries of polygons). Different attributes characterize the objects stored in these databases. GPS tracking system is easy to use, mobile friendly, has intuitive user interface and is designed to communicate with a wide variety of GPS devices (trackers), including smartphones and tablets. It lets you record user interactions with various web elements like a menu system driven by Flash. You can do this by attaching a piece of code to an element in the website. When you do so, all activity on that element will be displayed and calculated as Events in the interface for the Analytics report. Determining one or more candidate geographic features can include determining a number of excess queries in common between two geographic features. For example, in response to a search query for "coffee shop," the search system may provide local search results that reference web pages for coffee shops near the location of the user device. When in the process of implementing event tracking, each action, name and labels you supply appears in the reporting interface. An action or category pair is treated like a unique element in the report statistics. Depending on the number of events you would like to track, or the level of control you would like to have on the tracking parameters for your events, you can setup up auto event tracking, or manually tag links on your website. Events allows your app or web page to track events, such as a person installing your app or completing a purchase. Incorporating the teachings of Seth into Maheshwari would produce a determining a target geographic feature that has insufficient targeting information associated therewith, the target geographic feature defining a location, as disclosed by Seth, (see Abstract). 
    	However, Maheshwari and Seth do not appears to specifically disclose performing, by the event and location tracking and management system, the one or more second regions; having a smaller corresponding real world area than the corresponding real world area of the first region; a location into the second region when the one or more second regions have been created from the region subdivision scheme of the first region; and inserting, by the event and location tracking and management system, a real world event at the location; and in response to inserting the real world event for the location, the a real world event becoming visible in the first region and the second region.   
	In the same field of endeavor, Meisels discloses performing, by the event and location tracking and management system, a region subdivision scheme, the one or more second regions; having a smaller corresponding real world area than the corresponding real world area of the first region; inserting, by the event and location tracking and management system (Meisels discloses Event
Database Services may be listings of past, present or future events that are completely public or semipublic Gust for connected friends. A mobile device or web browser that can determine the user's location track such as via GPS. A region is an area or division/subdivision/district/territory of land/country/county/state/city that has common features. The Slice may only include basic details for each Place (location, name, etc.). When viewing a Slice with the mpClient 108, the user can perform various commands. For example, a user may request that some or all of the viewed Slice's content be saved to a new List or be saved to an existing List. The mpClient 108 creates a new Slice object "S" that contains Weak Links to the data selected by the user to be saved, and it transmits S to the mpService
104 with the appropriate List modification request. Map Annotations with the new smaller Slice object and real world behavior in time and place. The computed numerical increase should use a statistical sampling based on some real world history of this user and/or of other users. Each map can be assigned one or more Slices to display and may display different map regions at different zoom levels. The map display size and region assign each map to specific/predetermined X and V pixel location based on the Map Annotation's GPS Value, (see Meisels: Col. 5 line 1-67, Col. 6 line 1-67, Col.
7 line 1-67, Col. 23 line 1-67, Col. 24 line 1-67, Col. 27 line 1-67, Col. 28 line 1-67, Col. 38 line 1-67 and
Col. 45 line 1-67). Map or on two or more maps side-by-side. Each map can be assigned one or more
Slices to display and may display different map regions at different zoom levels. A global positioning system (GPS) is a network of satellites and receiving devices used to determine the location of something on Earth such as including multiple region. The region defined by bounding box. The map can be different shape from the initial bounded box values. A bounding box is an imaginary rectangle that serves as a point of reference for object detection and creates a collision box for that object. Data annotators draw these rectangles over images, outlining the object of interest within each image by defining its X and V coordinates. The user zooms into a smaller region of the mpClient map display filtering out many of the items from the Slice. Devices and/or services that can track the user's 112 actions, behaviors, and location can automatically create Moments, (see Meisels: Col. 15 line 1-67,
Col. 26 line 1-67, Col. 34 line 1-67, Col. 35 line 1-67, Col. 37 line 1-67, Col. 38 line 1-67 and Col. 45 line 1-67). This reads on the claim concept of performing, by the event and location tracking and management system, the one or more second regions; having a smaller corresponding real world area than the corresponding real world area of the first region; inserting, by the event and location tracking and management system),
	a location into the second region when the one or more second regions have been created from the region subdivision scheme of the first region; and inserting, by the event and location tracking and management system, a real world event at the location; and in response to inserting the real world event for the location, the a real world event becoming visible in the first region and the second region (Different Annotation Types can be designed for specific sub-sets of Primary Records. Filter a map down to content that is only related to some "sub-range" of time values between A+B (e.g., filter the content down to just a specific week or day.); and allow the user to navigate through a map's contents forward and backward in time and able to be seen. The mpClient 108 may select another record whose distance and/or time values are closest to the original SELECTED record that is no longer displayed. Event database record include description location/track, time associated with web/social network trigger a notification that is sent to the user. The computed numerical increase should use statistical sampling based on some real world history of this user and/or other users. This combination offers the potential of great insight into how a user's on line behavior relates to their real world behavior in time and place. For example, to set up a dinner event, a user may use their computer to research which restaurant to go to on a venue search tool, (see Meisels: Col. 13 line 1-67, Col. 22 line 1-67, Col. 29 line 1-67, Col. 30 line 1-67, Col. 31 line 1-67, Col. 32 line 1-67, Col. 36 line 1-67, Col. 42 line 1-67 and Col. 49 line 1-67). This reads on the claim concept of a location into the second region when the one or more second regions have been created from the region subdivision scheme of the first region; and inserting, by the event and location tracking and management system, a real world event at the location; and in response to inserting the real world event for the location, the a real world event becoming visible in the first region and the second region). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a server receives data indicating a location and identifies events corresponding to the location of Maheshwari and Seth in order to have incorporated the different regions by bounding box map outlying the regions, its X and Y coordinates as specific location GPS such as city or state, find records near the location of another record, as disclosed by Meisels, since both of these mechanisms are directed to an event is any action that a user performs (clicking on a button, opening a specific screen, adding a comment, making an in-app purchase). When the user performs the action, the app sends an event to the analytics system's servers. Together with these events, the system also collects a set of default event and user properties (such as the user ID, app version, device model, etc), as well as a number of additional custom properties that you set up yourself (e.g., number of days since the user started using the app, number of app launches, etc). An "event" can represent almost any form of activity in your app. Some events are collected automatically by the SOK whereas others must be collected manually. Screen events are a special event type used for tracking navigation within your app. This information can be leveraged for engagement and funnel optimization, or to associate a map of attributes with a given screen. Some integrations treat screen events separately from other event types, and require that you instrument navigation events as screen views. Other partners don't differentiate between screen and other custom events. You can check the documentation for your integrations to confirm if you need to send screen events. For most use cases, the best course of action will be to log your navigation events as screen views and let Particle translate your data into the appropriate format for each output integration. Notifications appear on the Notifications panel in the sidebar. They alert you to something that affects you, like you were added to a Conversation or someone flagged you when you were offline. Some notifications contain actions you can use to respond to a notification right away. For example, a notification about a message that was added to one of your
One-on-One Conversations while you were offline is linked, so you can click it to open the One-on-One and view the missed message. Notifications and pop-up alerts are triggered by the same selected events. So, if you select a trigger for a notification, it also applies to your pop-ups. Notifications are in many cases the result of events that are created by sensors or applications. For example, GPS readings from devices applied to a delivery vehicle. These events need to be collected and processed to identify conditions that trigger a notification, for example that a particular delivery vehicle has entered a specific warehouse. Incorporating the teachings of Meisels into Maheshwari and Seth would produce a data schema for managing people's important relationships to other people and businesses, past-present-future plans and events, places, activities, memorable life moments and any information about anything that exists or occurred in the earth's time-space reality, as well as a set of Internet services, as disclosed by Meisels, (see Abstract). 
	However, Maheshwari, Seth and Meisels do not appears to specifically disclose a region subdivision scheme in response to one of the first regions having greater than a predetermined number of locations inserted into the first region and the first region is of a predetermined size creating one or more second regions from the first region. 
	In the same field of endeavor, Zhang discloses a region subdivision scheme in response to one of the first regions having greater than a predetermined number of locations inserted into the first region and the first region is of a predetermined size creating one or more second regions from the first region (Zhang discloses the social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user. The user profile may include demographic information, communication-channel information, and information on personal interests of the user. The social-networking system may partition the geographic map into a plurality of social tiles. To do so, the social-networking system may access an event database to compile prior event listings corresponding to prior events, where each of the prior event listing at least includes a geographic location and attendee information of the event. The geographic map may be defined as any map including an area {regions) below a predetermined threshold. The items of event information for each event may include the location of the event, the author of the event, the number of people who attended the event, and the locations of the attendees. Geographic location refers to a position on the Earth. A predetermined number of clusters, a plurality of vectors indicative of a geographic location of an attendee of a prior event to the geographic location of the respective prior event may be generated and plotted on the geographic map. The size of the sub-areas (second regions) may be restricted to a predetermined threshold area. The sub-area may be divided into further sub-areas of about 500 square miles or another predetermined threshold area. The geographic map 400 may include a sub-area of the whole globe of which is partitioned into a plurality of sub-areas that are approximately the same area corresponding to a predetermined threshold area (first region). That the probability is greater than a threshold value such as 90%, 95%, 99%, or other appropriate value.
Geographic area based on the size of the geographic area, population density, geographic boundaries,
etc., (see Zhang: Col. 16 line 1-67, Col. 17 line 1-67, Col. 19 line 1-67, Col. 20 line 1-67, Col. 23 line 1-67,
Col. 25 line 1-67, Col. 26 line 1-67 and FIG. 4). This reads on the claim concept of a region subdivision scheme in response to one of the first regions having greater than a predetermined number of locations inserted into the first region and the first region is of a predetermined size creating one or more second regions from the first region), 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a server receives data indicating a location and identifies events corresponding to the location and the different regions by bounding box map outlying the regions, its X and Y coordinates as specific location GPS such as city or state, find records near the location of another record of Maheshwari, Seth and Meisels in order to have incorporated greater than a predetermined number of locations, as disclosed by Zhang, since both of these mechanisms are directed to a k-means clustering algorithm may be used to cluster the map tiles into social tiles on the geographic map. A predetermined number of clusters to be generated may be inputted into the kmeans clustering algorithm. In particular embodiments, an administrator may set the amount of clusters to be generated for a given geographic map. After setting a predetermined number of clusters, a plurality of vectors indicative of a geographic location of an attendee of a prior event to the geographic location of the respective prior event may be generated and plotted on the geographic map. Location data are information about the geographic positions of devices (such as smartphones or tablets) or structures (such as buildings, attractions). The geographic positions of location data are called coordinates, and they are commonly expressed in Latitude and Longitude format. Additional attributes such as elevation or altitude may be included and helps data users get more accurate picture of the geographic positions of their data. People commonly mean GPS data when they talk about location data. In reality, there are various types of location data. The combination of these two components specifies the position of any location on the surface of Earth. Lat/long data points can be expressed in decimal degrees (DD). User profile updates present more issues with geolocation because they are often batchupdated server-side or over the REST API. An event graph may be generated that overlays the geographic map, where the event graph may include a plurality of vertices indicative of the geographic locations of prior events and a plurality of edges connecting the vertices, which may represent the social signals between the vertices. An edge weight may be determined for each edge, which indicates the value of the edge, such as the number of co-attendees for two events. The social-networking system may then calculate an edge value for a geographic area based on the number of edges and the edge weights of those edges. Incorporating the teachings of Zhang into Maheshwari, Seth and Meisels would produce a request for event recommendations for the user; accessing information indicating a geographic location associated with the user; accessing a geographic map comprising multiple map tiles, each map tile defining a geographic area within the map; identifying a first map tile of the multiple map tiles associated with the user based on the geographic location associated with the user, as disclosed by Zhang, (see Abstract). 
	Regarding dependent claim(s) 2, the combination of Maheshwari, Seth, Meisels and Zhang disclose the method as in claim 1. However, Maheshwari, Seth and Zhang do not appear to specifically disclose  further comprising: repeating said receiving, identifying, and inserting steps using said first and second regions; performing a region subdivision scheme, by the event and location tracking and management system, when the one or more second regions has a predetermined number of locations and is of a predetermined size, creating one or more third regions from the second region; inserting the location into the third region, by the event and location tracking and management system, when the one or more third regions have been created from the region subdivision scheme of the second region; and inserting, by the event and location tracking and management system, another real world event for the location; and in response to inserting the another real world event for the location, the another real world event visible in the first region, the second region, and the third region. 
	In the same field of endeavor, Meisels discloses further comprising: repeating said receiving, identifying, and inserting steps using said first and second regions; performing a region subdivision scheme, by the event and location tracking and management system (Meisels discloses Relationship" is a relationship that indicates that the Moment or Event occurred at the Place. Create a Map
Annotation M and add P {place of event) to its contents. Find any other Primary Records in the Slice with Deterministic Relationships to P and also add them to this Map Annotation's contents. Repeat blocks 606 and 608 until each Place Record in the Slice has a computed Map Annotation M.
Annotation map is allow the map-makers to provide additional details. These details bring in more clarity in understanding the data on maps, removing ambiguity and confusion. Repeat until each Event Record in the Slice has a computed Map Annotation M; compute an average GPS Value (for a given type of Interaction) for each Map Annotation created and compute a score that predicts how accurate this estimate. An mpClient can request to receive Slices of almost exactly the "right" level of detail, (see Meisels: Col. 26 line 1-67, Col. 27 line 1-67, Col. 28 line 1-67 and Col. 44 line 1-67). Notice here geographic regions represent the earth of the map which is many division of the earth. a city, state, country, neighborhood, continent or similar politically or geographically defined region of the world, in which records, Primary Records or Other Data contained in this region are displayed, (see Meisels: Col. 29 line 1-67 and Col. 34 line 1-67). Organizing of the data using schema by constructed divided into database tables, (see Meisels: Col. 22 line 1-67 and Col. 58 line 1-67). Devices and/or services that can track the user's 112 actions, behaviors, and location can automatically create Moments. Select an item or range of items on the calendar, which may cause the map to pan or zoom to a Place or Places associated with the selected Event or range of Events, (see Meisels: Col. 15 line 1-67, Col. 36 line 1-67). This reads on the claim concept of repeating said receiving, identifying, and inserting steps using said first and second regions; performing a region subdivision scheme, by the event and location tracking and management system). 
	by the event and location tracking and management system, when the one or more second regions has a predetermined number of locations and is of a predetermined size, creating one or more third regions from the second region; inserting the location into the third region, by the event and location tracking and management system (Notice here geographic regions represent the earth of the map which is many division of the earth. A city, state, country, neighborhood, continent or similar politically or geographically defined region of the world, in which records, Primary Records or Other
Data contained in this region are displayed, (see Meisels: Col. 29 line 1-67 and Col. 34 line 1-67).
Devices and/or services that can track the user's 112 actions, behaviors, and location can automatically create Moments. Select an item or range of items on the calendar, which may cause the map to pan or zoom to a Place or Places associated with the selected Event or range of Events, (see  Meisels: Col. 15 line 1-67, Col. 36 line 1-67). A new selection rule can be added to the list of selection rules. The map's current displayed size and region, assign each Map Annotation to a specific X, V pixel location, based on the Map Annotation's GPS Value. Create a new Map Annotation object M and in block add X to M's content. Perform the same computations as for Place Record P but on Location X, where Xis a GPS Value or street address (creating one or more third regions from the Primary Record),
(see Meisels: Col. 24 line 1-67, Col. 25 line 1-67, Col. 27 line 1-67, Col. 28 line 1-67 and Col. 29 line 1-
67). This reads on the claim concept of by the event and location tracking and management system, when the one or more second regions has a predetermined number of locations and is of a predetermined size, creating one or more third regions from the second region; inserting the location into the third region, by the event and location tracking and management system). 
	when the one or more third regions have been created from the region subdivision scheme of the second region; and inserting, by the event and location tracking and management system, another real world event for the location; and in response to inserting the another real world event for the location, the another real world event visible in the first region, the second region, and the third region (the initial Bounding Box by examining the first X's visible GPS Values locations on the Slice, using the current selected Ordering. X=a pre-defined system or CON FIG parameter defining how many elements should initially be displayed. If Xis "unset," then all values in the Slice can be used to compute the initial Bounding Box. Notice here geographic regions represent the earth of the map which is many division of the earth. A city, state, country, neighborhood, continent or similar politically or geographically defined region of the world, in which records, Primary Records or Other
Data contained in this region are displayed, (see Meisels: Col. 29 line 1-67, Col. 34 line 1-67 and Col. 35 line 1-67). Devices and/or services that can track the user's 112 actions, behaviors, and location can automatically create Moments. Select an item or range of items on the calendar, which may cause the map to pan or zoom to a Place or Places associated with the selected Event or range of Events, (see Meisels: Col. 15 line 1-67, Col. 36 line 1-67). A new selection rule can be added to the list of selection rules. The map's current displayed size and region, assign each Map Annotation to a specific X, V pixel location, based on the Map Annotation's GPS Value. Create a new Map Annotation object Mand in block add X to M's content. Perform the same computations as for Place Record P but on Location X, where Xis a GPS Value or street address (creating one or more third regions from the Primary Record),
(see Meisels: Col. 24 line 1-67, Col. 25 line 1-67, Col. 27 line 1-67, Col. 28 line 1-67 and Col. 29 line 1-
67). Relationship" is a relationship that indicates that the Moment or Event occurred at the Place.
Create a Map Annotation M and add P (place of event) to its contents. Find any other Primary Records in the Slice with Deterministic Relationships to P and also add them to this Map Annotation's contents. Repeat blocks 606 and 608 until each Place Record in the Slice has a computed Map
Annotation M. Annotation map is allow the map-makers to provide additional details. These details bring in more clarity in understanding the data on maps, removing ambiguity and confusion. Repeat until each Event Record in the Slice has a computed Map Annotation M; compute an average GPS
Value (for a given type of Interaction) for each Map Annotation created and compute a score that predicts how accurate this estimate. An mpClient can request to receive Slices of almost exactly the "right" level of detail. Past-present-future plans and events, places, activities, and memorable life moments are described (another real world event). For a GPS region or Bounding Box, records,
Primary Records or Other Data in this defined region of the world are displayed, (see Meisels: Col. 5
line 1-67, Col. 12 line 1-67, Col. 26 line 1-67, Col. 27 line 1-67, Col. 28 line 1- 67, Col. 34 line 1-67 and
Col. 44 line 1-67). Organizing of the data using schema by constructed divided into database tables, (see Meisels: Col. 22 line 1-67 and Col. 58 line 1-67). This reads on the claim concept of when the one or more third regions have been created from the region subdivision scheme of the second region; and inserting, by the event and location tracking and management system, another real world event for the location; and in response to inserting the another real world event for the location, the another real world event visible in the first region, the second region, and the third region). 
	Regarding dependent claim(s) 7, the combination of Maheshwari, Seth, Meisels and Zhang discloses the method as in claim 2. Maheshwari further discloses further comprising storing, by the event and location tracking and management system, the real world event and location information in the database (Maheshwari disclose identifies events corresponding to the location and database systems are described and can provide a platform for tracking events related to a record, actions of a user, and messages about a user or record. Database 415 storing data, and Message Server 405 storing content on a social network. The server can receive a message addressed to an attendee and store data regarding the attendee. Events (real world event), such as conventions, fairs, seminars, or other types of social gatherings close to the location may be identified, (see Maheshwari: Para. 0024, 0040-0047 and 0091). This reads on the claim concept of further comprising storing, by the event and location tracking and management system, the real world event and location information in the database). 
	Regarding independent claim(s) 12, Maheswari discloses a system for managing event data comprising: one or more processors; one or more memory devices coupled to the one or more
hardware processors; and one or more computerized programs, wherein the one or more computerized programs are stored in the one or more memory devices and configured to be executed by the one or more hardware processors, the one or more computerized programs including instructions for (Maheshwari discloses Server receives location data indicating a location of a computing device and identify events. Online social networks, and more specifically, creating, maintaining, and analyzing sales leads from content published on online social networks. Online data coming from mobile web or
IOT is based on events where each event has its own properties. Event is the process of using business logic to store eventlevel data to produce data that is "analyzable," meaning simpler to query and understand user behavior based on the location. User entity will contain specific attributes about the user for example email, zip code, mobile number, browser, and device (IP), (see Maheshwari: Para.
0023-0030, 0037 and 0046). Sales leads can be created, managed, and analyzed from content published to on line social networks the database system can later use the data to create text for describing the event. Search terms incorporating the incidents or schedule of the event may be used to create search terms and find attendees of the event on the social networking website. Platform for tracking events related to a record, actions of a user, and messages about a user or record and a geographic location from User System. The tracking and updates to a record stored in a database configured by one or more processors. Event data doesn't just describe entities; it describes actions performed by entities. This example describes the action of publishing a sale. A collection of events called "publishes" where tracking an event for each new sale. The action is the thing that's happening
(e.g. "publish"). The timestamp is self-explanatory: the point in time the thing happened. The state refers to all of the other relevant information we know about this event, including information about entities related to the event, based on the location, (see Maheshwari: Para. 0023, 0024, 0035, 0040,
090, 0093, 0015 and 0117). The system includes one or more user input devices and one or more servers located in city A and one or more servers located in city B. Processor system may be any combination of one or more processors. Memory system 12B may be any combination of one or more memory devices. These and other implementations may be embodied in various types of hardware, such as magnetic media such as hard disks, floppy disks, and magnetic tape; optical media such as CDROM disks; magneto-optical media; and hardware devices that are specially configured to store program instructions, such as read-only memory ("ROM") devices and random access memory
("RAM") devices, (see Maheshwari: Para. 0049, 0051 0053, 0083 and 0150). This reads on the claim concept of a system for managing event data comprising: one or more processors; one or more memory devices coupled to the one or more hardware processors; and one or more computerized programs, wherein the one or more computerized programs are stored in the one or more memory devices and configured to be executed by the one or more hardware processors, the one or more computerized programs including instructions for):
	Generating a map; partitioning, the map into an initial grid that is composed of one or more first regions having a certain area (The user of the computing device may select a particular event to generate leads from. For example, users of an online social network may publish comments or posts related to an event. A map with a user location 610 and a variety of events held at different locations: baseball game 620, conference 630, and seminar. Geographic information or geospatial data, location data refers to information related to objects/events or elements present in a geographic space. This form uses points, lines, and polygons to represent features such as cities, roads, mountains, and bodies of water that are mapped and stored in geographic information systems (GIS). A tracking event is emitted when the service execution passes through the intermediate tracking event node. The intermediate tracking event emits a monitoring event. The event reports that a message was sent, or an exception error or tracking data was created based on the location. Insert a few lines of code in your application to find out what users are doing with it, or to help diagnose issues such as Insert TrackEvent calls in your code to count various events. How often users choose a particular feature, how often they achieve particular goals, or maybe how often they make particular types of mistakes, (see Maheshwari: Para. 0024, 0040, 0059, 0093, 0094, 0098, 0100-0107 and Fig. 6-12). This reads on the claim concept of generating a map; partitioning, the map into an initial grid that is composed of one or more first regions having a certain area); 
	receiving a location corresponding to a real world geographical location; identifying a first region into which a location is insertable wherein the location is located within that first region (Maheshwari discloses a platform for tracking events related to a record, actions of a user, and messages about a user or record. Events, such as conventions, fairs, seminars, or other types of social gatherings close to the location may be identified, (see Maheshwari: Para. 0024-0040). The social network may be searched to find attendees posting content with geographical tags or indicators corresponding to a location of the selected event. Server 50 may receive data regarding a geographic location from User
System. Application Server 50 may communicate with Events Server 465 to retrieve data regarding events corresponding to the location identified in the geographic location data received from User
System which is a location is insertable. The system includes GPS coordinates at geographic latitude and longitude. To make a search for region such as use the name of place, city, state etc. or click the location on the map, (see Maheshwari: Para. 0093-0112). This reads on the claim concept of receiving a location corresponding to a real world geographical location; identifying a first region into which a location is insertable wherein the location is located within that first region); 
	However, Maheshwari does not appears to specifically disclose determining a high value area from a number of user queries directed to a geographic area. 
	In the same field of endeavor, Seth discloses determining a high value area from a number of user queries directed to a geographic area (Seth discloses some search systems can obtain or infer a location of a user device from which a search query was received and include local search results that are responsive to the search query. Still other queries may include terms that are more relevant to one or more geo-graphic locations or regions. Determining one or more similar geographic features to the target geographic feature can include determining a quality of the excess queries shared by the target geographic feature and the one or more similar geographic features. The quality can be measured based at least in part on a volume of queries associated with the excess queries. The values in the actual query count column 316 correspond to the geo-query count values in the geo-query landscape 310 for the current geographic region over the current time period. Each geographic feature can be a city. The geographic feature can be a cell in a hierarchical representation of geographic areas. For example, if the location for which labels are to be determined is in the area of City A, then labels corresponding to City B can be selected to be used as targeting information, (see Seth: Para. 0020-0035, 0071-0080 and 0085-0098). This reads on the claim concepts of determining a high value area from a number of user queries directed to a geographic area);
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a server receives data indicating a location and identifies events corresponding to the location of Maheshwari in order to have incorporated the queries directed to a geographic area, as disclosed by Seth, since both of these mechanisms are directed to determining one or more similar geographic features to the target geographic feature can include determining a quality of the excess queries shared by the target geographic feature and the one or more similar geographic features. The quality can be measured based at least in part on a volume of queries associated with the excess queries. The quality can be measured using semantic clustering of terms by meaning Determining one or more similar geographic features to the target geographic feature can include comparing a number of shared excess queries and a number of dissimilar excess queries for the target geographic feature and a candidate geographic feature. Comparing a number of dissimilar excess queries can include determining if the number of dissimilar excess queries exceeds a dissimilarity threshold, and determining that the target geographic feature and candidate geographic feature are not similar if the number of dissimilar excess queries exceeds the dissimilarity threshold. A database in which geographic information is store by x-y coordinates of single points or points which identify the boundaries of lines (or polylines, which sometimes represent the boundaries of polygons). Different attributes characterize the objects stored in these databases. GPS tracking system is easy to use, mobile friendly, has intuitive user interface and is designed to communicate with a wide variety of GPS devices (trackers), including smartphones and tablets. It lets you record user interactions with various web elements like a menu system driven by Flash. You can do this by attaching a piece of code to an element in the website. When you do so, all activity on that element will be displayed and calculated as Events in the interface for the Analytics report. Determining one or more candidate geographic features can include determining a number of excess queries in common between two geographic features. For example, in response to a search query for "coffee shop," the search system may provide local search results that reference web pages for coffee shops near the location of the user device. When in the process of implementing event tracking, each action, name and labels you supply appears in the reporting interface. An action or category pair is treated like a unique element in the report statistics. Depending on the number of events you would like to track, or the level of control you would like to have on the tracking parameters for your events, you can setup up auto event tracking, or manually tag links on your website. Events allows your app or web page to track events, such as a person installing your app or completing a purchase. Incorporating the teachings of Seth into Maheshwari would produce a determining a target geographic feature that has insufficient targeting information associated therewith, the target geographic feature defining a location, as disclosed by Seth, (see Abstract). 
However, Maheshwari and Seth do not appears to specifically disclose performing a region subdivision scheme when one of the first regions has greater than a predetermined number of locations inserted and is of a predetermined size, which creates one or more second regions from the first region.
In the same field of endeavor, Zhang discloses performing a region subdivision scheme when one of the first regions has greater than a predetermined number of locations inserted and is of a predetermined size, which creates one or more second regions from the first region (Zhang discloses the social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user. The user profile may include demographic information, communication-channel information, and information on personal interests of the user. The social networking system may partition the geographic map into a plurality of social tiles. To do so, the social-networking system may access an event database to compile prior event listings corresponding to prior events, where each of the prior event listing at least includes a geographic location and attendee information of the event. The geographic map may be defined as any map including an area (regions) below a predetermined threshold. The items of event information for each event may include the location of the event, the author of the event, the number of people who attended the event, and the locations of the attendees. Geographic location refers to a position on the Earth. A predetermined number of clusters, a plurality of vectors indicative of a geographic location of an attendee of a prior event to the geographic location of the respective prior event may be generated and plotted on the geographic map. The size of the sub-areas (second regions) may be restricted to a predetermined threshold area. The sub-area may be divided into further sub-areas of about 500 square miles or another predetermined threshold area. The geographic map 400 may include a subarea of the whole globe of which is partitioned into a plurality of sub-areas that are approximately the same area corresponding to a predetermined threshold area (first region). That the probability is greater than a threshold value such as 90%, 95%, 99%, or other appropriate value. Geographic area based on the size of the geographic area, population density, geographic boundaries, etc. A region is an area or division/subdivision/district/territory of land/country/county/state/city that has common features, (see Zhang: Col. 16 line 1-67, Col. 17 line 1-67, Col. 19 line 1-67, Col. 20 line 1-67, Col. 23 line 1-67, Col. 25 line 1-67, Col. 26 line 1-67 and FIG. 4). This reads on the claim concept of performing a region subdivision scheme when one of the first regions has greater than a predetermined number of locations inserted and is of a predetermined size, which creates one or more second regions from the first region),
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a server receives data indicating a location and identifies events corresponding to the location of Maheshwari and Seth in order to have incorporated greater than a predetermined number of locations, as disclosed by Zhang, since both of these mechanisms are directed to a k-means clustering algorithm may be used to cluster the map tiles into social tiles on the geographic map. A predetermined number of clusters to be generated may be inputted into the k-means clustering algorithm. In particular embodiments, an administrator may set the amount of clusters to be generated for a given geographic map. After setting a predetermined number of clusters, a plurality of vectors indicative of a geographic location of an attendee of a prior event to the geographic location of the respective prior event may be generated and plotted on the geographic map. Location data are information about the geographic positions of devices (such as smartphones or tablets) or structures (such as buildings, attractions). The geographic positions of location data are called coordinates, and they are commonly expressed in Latitude and Longitude format. Additional attributes such as elevation or altitude may be included and helps data users get more accurate picture of the geographic positions of their data. People commonly mean GPS data when they talk about location data. In reality, there are various types of location data. The combination of these two components specifies the position of any location on the surface of Earth. Lat/long data points can be expressed in decimal degrees (DD). User profile updates present more issues with geolocation because they are often batchupdated server-side or over the REST API. An event graph may be generated that overlays the geographic map, where the event graph may include a plurality of vertices indicative of the geographic locations of prior events and a plurality of edges connecting the vertices, which may represent the social signals between the vertices. An edge weight may be determined for each edge, which indicates the value of the edge, such as the number of co-attendees for two events. The social-networking system may then calculate an edge value for a geographic area based on the number of edges and the edge weights of those edges. Incorporating the teachings of Zhang into Maheshwari and Seth would produce a request for event recommendations for the user; accessing information indicating a geographic location associated with the user; accessing a geographic map comprising multiple map tiles, each map tile defining a geographic area within the map; identifying a first map tile of the multiple map tiles associated with the user based on the geographic location associated with the user, as disclosed by Zhang, (see Abstract). 
However, Maheshwari, Seth and Zhang do not appears to specifically disclose the second regions smaller than the first region; inserting, by the event and location tracking and management system, location into the second region when the one or more second regions have been created from the region subdivision scheme of the first region; and inserting a real world event for the location; and in response to inserting the real world event for the location, the real world event becoming visible in the second region and the first region; repeating said receiving, identifying, and inserting steps using said first and second regions; performing a region subdivision scheme, by the event and location tracking and management system, when the one or more second regions has a predetermined number of locations and is of a predetermined size, creating one or more third regions from the second region; inserting the location into the third region, by the event and location tracking and management system, when the one or more third regions have been created from the region subdivision scheme of the second region; and inserting, by the event and location tracking and management system, another real world event for the location; and in response to inserting the another real world event for the location, the another real world event visible in the first region, the second region, and the third region. 
In the same field of endeavor, Meisels discloses the second regions smaller than the first region; inserting, by the event and location tracking and management system (map or on two or more maps side-by-side. Each map can be assigned one or more Slices to display and may display different map regions at different zoom levels. A global positioning system (GPS) is a network of satellites and receiving devices used to determine the location of something on Earth such as including multiple region. The region defined by bounding box. The map can be different shape from the initial bounded box values. A bounding box is an imaginary rectangle that serves as a point of reference for object detection and creates a collision box for that object. Data annotators draw these rectangles over images, outlining the object of interest within each image by defining its X and V coordinates. The user zooms into a smaller region of the mpClient map display filtering out many of the items from the Slice. Devices and/or services that can track the user's 112 actions, behaviors, and location can automatically create Moments, (see Meisels: Col. 15 line 1-67, Col. 34 line 1-67, Col. 35 line 1-67, Col. 37 line 1-67, Col. 38 line 1-67 and Col. 45 line 1-67). This reads on the claim concept of the second regions smaller than the first region; inserting, by the event and location tracking and management system), 
location into the second region when the one or more second regions have been created from the region subdivision scheme of the first region; and inserting a real world event for the location; and in response to inserting the real world event for the location, the real world event becoming visible in the second region and the first region (Different Annotation Types can be designed for specific sub-sets of Primary Records. Filter a map down to content that is only related to some "sub-range" of time values between A+B {e.g., filter the content down to just a specific week or day.); and allow the user to navigate through a map's contents forward and backward in time and able to be seen. The mpClient 108 may select another record whose distance and/or time values are closest to the original SELECTED record that is no longer displayed. Event database record include description location/track, time associated with web/social network trigger a notification that is sent to the user. A user's online behavior relates to their real world behavior in time and place. The computed numerical increase should use a statistical sampling based on some real world history of this user and/or of other users. The user's history, his location, and his plans for the future {his future to-dos, Events, Places, etc.), (see Meisels: Col. 13 line 1-67, Col. 22 line 1-67, Col. 29 line 1-67, Col. 30 line 1-67, Col. 31 line 1-67, Col. 32 line 1-67, Col. 36 line 1-67, Col. 42 line 1-67, Col. 45 line 1-67, Col. 49 line 1-67 and Col. 50 line 1-67). This reads on the claim concept of location into the second region when the one or more second regions have been created from the region subdivision scheme of the first region; and inserting a real world event for the location; and in response to inserting the real world event for the location, the real world event becoming visible in the second region and the first region);
repeating said receiving, identifying, and inserting steps using said first and second regions; performing a region subdivision scheme, by the event and location tracking and management system (Meisels discloses Relationship" is a relationship that indicates that the Moment or Event occurred at the Place. Create a Map Annotation M and add P {place of event) to its contents. Find any other Primary Records in the Slice with Deterministic Relationships to P and also add them to this Map Annotation's contents. Repeat blocks 606 and 608 until each Place Record in the Slice has a computed Map Annotation M. Annotation map is allow the map-makers to provide additional details. These details bring in more clarity in understanding the data on maps, removing ambiguity and confusion. repeat until each Event Record in the Slice has a computed Map Annotation M; compute an average GPS Value (for a given type of Interaction) for each Map Annotation created and compute a score that predicts how accurate this estimate. An mpClient can request to receive Slices of almost exactly the "right" level of detail, (see Meisels: Col. 26 line 1-67, Col. 27 line 1-67, Col. 28 line 1-67 and Col. 44 line 1-67). Notice here geographic regions represent the earth of the map which is many division of the earth. A city, state, country, neighborhood, continent or similar politically or geographically defined region of the world, in which records, Primary Records or Other Data contained in this region are displayed, (see Meisels: Col. 29 line 1-67 and Col. 34 line 1-67). Organizing of the data using schema by constructed divided into database tables, (see Meisels: Col. 22 line 1-67 and Col. 58 line 1-67). Devices and/or services that can track the user's 112 actions, behaviors, and location can automatically create Moments. Select an item or range of items on the calendar, which may cause the map to pan or zoom to a Place or Places associated with the selected Event or range of Events, (see Meisels: Col. 15 line 1- 67, Col. 36 line 1-67). This reads on the claim concept of repeating said receiving, identifying, and inserting steps using said first and second regions; performing a region subdivision scheme, by the event and location tracking and management system), 
when the one or more second regions has a predetermined number of locations and is of a predetermined size, creating one or more third regions from the second region; inserting the location into the third region, by the event and location tracking and management system (Notice here geographic regions represent the earth of the map which is many division of the earth. a city, state, country, neighborhood, continent or similar politically or geographically defined region of the world, in which records, Primary Records or Other Data contained in this region are displayed, (see Meisels: Col. 29 line 1-67 and Col. 34 line 1-67). Devices and/or services that can track the user's 112 actions, behaviors, and location can automatically create Moments. Select an item or range of items on the calendar, which may cause the map to pan or zoom to a Place or Places associated with the selected Event or range of Events, (see Meisels: Col. 15 line 1-67, Col. 36 line 1-67). A new selection rule can be added to the list of selection rules. The map's current displayed size and region, assign each Map Annotation to a specific X, V pixel location, based on the Map Annotation's GPS Value. Create a new Map Annotation object M and in block add X to M's content. Perform the same computations as for Place Record P but on Location X, where Xis a GPS Value or street address (creating one or more third regions from the Primary Record), (see Meisels: Col. 24 line 1-67, Col. 25 line 1-67, Col. 27 line 1-67, Col. 28 line 1-67 and Col. 29 line 1-67). This reads on the claim concept of when the one or more second regions has a predetermined number of locations and is of a predetermined size, creating one or more third regions from the second region; inserting the location into the third region, by the event and location tracking and management system), 
when the one or more third regions have been created from the region subdivision scheme of the second region; and inserting, by the event and location tracking and management system, another real world event for the location; and in response to inserting the another real world event for the location, the another real world event visible in the first region, the second region, and the third region (Different Annotation Types can be designed for specific sub-sets of Primary Records. Filter a map down to content that is only related to some "sub-range" of time values between A+B (e.g., filter the content down to just a specific week or day.); and allow the user to navigate through a map's contents forward and backward in time and able to be seen. The mpClient 108 may select another record whose distance and/or time values are closest to the original SELECTED record that is no longer displayed. Event database record include description location/track, time associated with web/social network trigger a notification that is sent to the user. The computed numerical increase should use a statistical sampling based on some real world history of this user and/or other users. This combination offers the potential of great insight into how a user's online behavior relates to their real world behavior in time and place. For example, to set up a dinner event, a user may use their computer to research which restaurant to go to on a venue search tool, (see Meisels: Col. 13 line 1-67, Col. 22 line 1-67, Col. 29 line 1-67, Col. 30 line 1-67, Col. 31 line 1-67, Col. 32 line 1-67, Col. 36 line 1-67, Col. 42 line 1-67 and Col. 49 line 1-67). This reads on the claim concept of when the one or more third regions have been created from the region subdivision scheme of the second region; and inserting, by the event and location tracking and management system, another real world event for the location; and in response to inserting the another real world event for the location, the another real world event visible in the first region, the second region, and the third region. The initial Bounding Box by examining the first X's visible GPS Values locations on the Slice, using the current selected Ordering. X=a pre-defined system or CON FIG parameter defining how many elements should initially be displayed. If Xis "unset," then all values in the Slice can be used to compute the initial Bounding Box. Notice here geographic regions represent the earth of the map which is many division of the earth. A city, state, country, neighborhood, continent or similar politically or geographically defined region of the world, in which records, Primary Records or Other Data contained in this region are displayed, (see Meisels: Col. 29 line 1-67, Col. 34 line 1-67 and Col. 35 line 1-67). Devices and/or services that can track the user's 112 actions, behaviors, and location can automatically create Moments. Select an item or range of items on the calendar, which may cause the map to pan or zoom to a Place or Places associated with the selected Event or range of Events (see Meisels: Col. 15 line 1-67, Col. 36 line 1-67). A new selection rule can be added to the list of selection rules. The map's current displayed size and region, assign each Map Annotation to a specific X, V pixel location, based on the Map Annotation's GPS Value. Create a new Map Annotation object Mand in block add X to M's content. Perform the same computations as for Place Record P but on Location X, where Xis a GPS Value or street address (creating one or more third regions from the Primary Record), (see Meisels: Col. 24 line 1-67, Col. 25 line 1-67, Col. 27 line 1-67, Col. 28 line 1-67 and Col. 29 line 1-67). Relationship" is a relationship that indicates that the Moment or Event occurred at the Place. Create a Map Annotation M and add P (place of event) to its contents. Find any other Primary Records in the Slice with Deterministic Relationships to P and also add them to this Map Annotation's contents). 
 Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a server receives data indicating a location, identifies events corresponding to the location and greater than a predetermined number of locations of Maheshwari, Seth and Zhang in order to have incorporated the different regions by bounding box map outlying the regions, its X and Y coordinates as specific location GPS such as city or state, find records near the location of another record, as disclosed by Meisels, since both of these mechanisms are directed to an event is any action that a user performs (clicking on a button, opening a specific screen, adding a comment, making an in-app purchase). When the user performs the action, the app sends an event to the analytics system's servers. Together with these events, the system also collects a set of default event and user properties (such as the user ID, app version, device model, etc), as well as a number of additional custom properties that you set up yourself (e.g., number of days since the user started using the app, number of app launches, etc). An "event" can represent almost any form of activity in your app. Some events are collected automatically by the SOK whereas others must be collected manually. Screen events are a special event type used for tracking navigation within your app. This information can be leveraged for engagement and funnel optimization, or to associate a map of attributes with a given screen. Some integrations treat screen events separately from other event types, and require that you instrument navigation events as screen views. Other partners don't differentiate between screen and other custom events. You can check the documentation for your integrations to confirm if you need to send screen events. For most use cases, the best course of action will be to log your navigation events as screen views and let Particle translate your data into the appropriate format for each output integration. Notifications appear on the Notifications panel in the sidebar. They alert you to something that affects you, like you were added to a Conversation or someone flagged you when you were offline. Some notifications contain actions you can use to respond to a notification right away. For example, a notification about a message that was added to one of your One-on-One Conversations while you were offline is linked, so you can click it to open the One-on-One and view the missed message. Notifications and pop-up alerts are triggered by the same selected events. So, if you select a trigger for a notification, it also applies to your pop-ups. Notifications are in many cases the result of events that are created by sensors or applications. For example, GPS readings from devices applied to a delivery vehicle. These events need to be collected and processed to identify conditions that trigger a notification, for example that a particular delivery vehicle has entered a specific warehouse. Incorporating the teachings of Meisels into Maheshwari, Seth and Zhang would produce a data schema for managing people's important relationships to other people and businesses, past-present-future plans and events, places, activities, memorable life moments and any information about anything that exists or occurred in the earth's time-space reality, as well as a set of Internet services, as disclosed by Meisels, (see Abstract). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (US 2013/0254312 A1, hereinafter Maheshwari), in view of Seth et al. (US 2016/0034480 A1, hereinafter Seth), in view of Meisels et al. (US 9,552,334 B1, hereinafter Meisels), in view of Zhang (US 10,979,870 B1, hereinafter Zhang), and in view of Brisebois et al. (US 10,417,613 B1, hereinafter Brisebois).    
Regarding dependent claim(s) 3, the combination of Maheshwari, Seth, Meisels and Zhang discloses the method as in claim 2. However, Maheshwari, Seth, Mesisels and Zhang do not appear to specifically disclose further comprising setting a function to define a high number of the user queries as greater than three standard deviations above a mean number of second user queries for locations, events, or areas in abutting and adjacent grid squares of a same size.  
In the same field of endeavor, Brisebois discloses further comprising setting a function to define a high number of the user queries as greater than three standard deviations above a mean number of second user queries for locations, events, or areas in abutting and adjacent grid squares of a same size (Brisebois discloses the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information. The method further includes determining timing information, device-identification information, and user-location information for the set of logged user-initiated events on a per-event basis. The time evaluation module 2715 can determine an event density, as constrained by the input parameters, for the proposed meeting-time interval as well as for all other recurring time intervals of an applicable time map (or a subset thereof such as a working day of a requesting user (user queries) or possible meeting participant). The categorize availability as "poor," (e.g., less than or equal to 0.3), "fair" (e.g., greater than 0.3 but less than or equal to 0.6), "good" (e.g., greater than 0.6 but less than or equal to 0.8), "excellent" (e.g., greater than 0.8). The meeting-participant evaluation module 2717 is operable to evaluate a potential contribution of particular users to a particular meeting given a set of input parameters. User Query means data entered into a computer by an end user of a Search Engine for the purpose of operating the Search Engine. A quantity calculated to indicate the extent of deviation for a group as a whole. The standard deviation is a statistic that measures the dispersion of a dataset relative to its mean and is calculated as the square root of the variance. The standard deviation is calculated as the square root of variance by determining each data point's deviation relative to the mean. For example, the query options or fields can include tags, classifications, time ranges, keywords, user identifiers, user roles, customer identifiers, vendor identifiers, corporate locations, geographic locations, etc. Grid squares are a shorthand means of describing your general location anywhere on the Earth in a manner that is easy to communicate over the air. Abutting means that which lies next to any road, street, or easement in which a public sewer is located. Adjacent means all lands adjoining and surrounding the Site, including streets, sidewalks, bridges and buildings adjoining the Site. For example, the event constraints could specify a particular location or attribute thereof such as in-office user-initiated events (e.g., events which originate from a workstation in a physical company office as determined, for example, by IP address), home user-initiated events (e.g., events which originate from a location determined to be a corresponding user's home), events originated in a general geographic area (e.g., a particular city or region), etc., (see Brisebois: Col. 6 lines 1-67, Col. 19 lines 1-67, Col. 20 lines 1-67, Col. 21 lines 1-67, Col. 23 lines 1-67, Col. 43 lines 1-67, Col. 47 lines 1-67, Col. 60 lines 1-67, Col. 68 lines 1-67 and Col. 75 lines 1-67). This reads on the claim concepts further comprising setting a function to define a high number of the user queries as greater than three standard deviations above a mean number of second user queries for locations, events, or areas in abutting and adjacent grid squares of a same size). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a server receives data indicating a location and identifies events corresponding to the location within the different regions by bounding box map outlying the regions, its X and Y coordinates as specific location GPS such as city or state of Maheshwari, Seth, Meisels and Zhang in order to have incorporated greater than three standard deviations, as disclosed by Brisebois, since both of these mechanisms are directed to  the method includes determining an overall density, a location-specific density, and a devicespecific density of the set of logged user-initiated events for determining of the location-specific density is based, at least in part, on the user-location information. The determining of the device-specific density is based, at least in part, on the device-identification information. Furthermore, the method includes generating a time-based activity pattern of the user, at least some recurring time intervals of the time map. The determining of the location-specific density is based, at least in part, on the user-location information.  Location-based services combine geospatial technologies, information and communication technologies, and the Internet to provide targeted information to individuals based on their geographic location in real-time. Mobile location-based services consist of the location-based services software, a content provider to provide geographic-specific information, an end user’s mobile device, a positioning component, and a mobile network to transmit the data. One method for determining the geographic location of a mobile user is with the use of the mobile phone network and the cell ID, which can pinpoint the location of the base transceiver station. Another method is the use of GPS satellites, which is a more accurate method as many smartphones are built with GPS receivers. Short-range positioning beacon location based services, such as WiFi or Bluetooth location based services, may also be used to geolocate mobile users using indoor location-based services. Once the geographic location of a user has been determined, mobile app location-based services are categorized as push-based, such as marketing information being displayed to a user based on their location, or pull-based, in which the user requests location-based information, such as querying “restaurants open near me.” Functions and features for mobile technology location based services may include: support from an operating system, availability on web application, user identification, frequency of location updates, stale location behavior, location history, location sharing, bilateral sharing of location with friends, manual location configuration, check into nearby place, custom location labels, sources of friends' names and photos, and a maximum distance for calculating friends' locations. There are four primary types of location-based services: maps and navigation; tracking services; information services; and applications. Standard deviation is a statistical technique type of map based on how much the data differs from the mean. You measure the mean and standard deviation for your data. Then, each standard deviation becomes a class in your maps. A grid of squares helps the map-reader to locate a place. The vertical lines are called eastings. They are numbered - the numbers increase to the east. The horizontal lines are called northings as the numbers increase in an northerly direction. A location specific density, and a device-specific density of the set of logged user-initiated events for at least some recurring time intervals of the time map. The determining of the location specific density is based, at least in part, on the user-location information. The determining of the device-specific density is based, at least in part, on the device-identification information. Incorporating the teachings of Briseboins into Maheshwari, Seth, Meisels and Zhang would produce the method includes generating a time-based activity pattern of the user, the time-based activity pattern comprising, for the at least some recurring time intervals of the time map, information related to the overall density, the location-specific density, and the device-specific density. In addition, the method includes publishing the time-based activity pattern to a scheduling interface, as disclosed by Brisebois, (see Abstract). 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (US 2013/0254312 A1, hereinafter Maheshwari), in view of Seth et al. (US 2016/0034480 A1, hereinafter Seth), in view of Meisels et al. (US 9,552,334 B1, hereinafter Meisels), in view of Zhang (US 10,979,870 B1, hereinafter Zhang), and in view of Schultz (US 2011/0270642 A1, hereinafter Schultz).
Regarding dependent claim(s) 4, the combination of Maheshwari, Seth, Meisels and Zhang discloses the method as in claim 2. However, Maheshwari, Seth, Mesisels and Zhang do not appear to specifically disclose wherein the region subdivision scheme comprises a uniform special subdivision scheme wherein four equal-sized second regions are created. 
In the same field of endeavor, Schultz discloses wherein the region subdivision scheme comprises a uniform special subdivision scheme wherein four equal-sized second regions are created (Schultz discloses a geographic region based on geographic locations of the related events. A geographic region is partitioned into discrete zones. A geographic region that contains discrete geographic elements into discrete zones. Social event planning and coordination (e.g., sporting events, professional networking events, religious gatherings, sports leagues, substance abuse rehabilitation meetings, wine-tasting events, etc.). Divide the shape into multiple zones (four equalsized) based on, for example, a density and/ or distribution of geographic elements within the shape. Partition the geographic region such that each of the zones contains a substantially equal subset of the geographic elements, (see Schultz: Para. 0018-0026). Scheduling engine 120 can then assign one or more time slots to each of the zones within the geographic region based on a scheduling scheme. Create a geographic regions such as on or more zones to take place in the geographic area/venues, (see Schultz: Para. 0029-0033 and 0048-0057). This reads on the claim concept of wherein the region subdivision scheme comprises a uniform special subdivision scheme wherein four equal-sized second regions are created). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a server receives data indicating a location and identifies events corresponding to the location within the different regions by bounding box map outlying the regions, its X and Y coordinates as specific location GPS such as city or state within certain distance/miles/area/square miles of Maheshwari, Seth, Meisels and Zhang in order to have incorporated divide the shape such that each of the parcels has a substantially equal number of the geographic and a multiple of the number of zones in the geographic region, as disclosed by Schultz, since both of these mechanisms are directed to location can be described in two ways: absolute and relative and answers the question of "Where is it?" Absolute describes the position of a feature or event in space, using some form of geographic coordinates. Relative uses descriptive text to describe the position of the feature or event in relationship to another object or event. For example, the hurricane will hit landfall 30 miles north of Town A. Understand the location of features or events is the building blocks to geographic study, including using GIS for mapping and analysis. Regions are groupings of geographic information. A region is a geographic area defined by one or more distinctive characteristics. Regions can be based on physical features (such as a watershed), political boundaries (a county, country, or continent), culture or religion, or other categorized geographies. Regions can be formal, functional, or perceptual. Formal regions are also known as homogenous or uniform region. Entities within a formal region share one or more common traits such as the residents of a country. A functional region is a region anchored by a focal point. Examples are a customer service area for a restaurant delivery service or the school district for an elementary school. A vernacular region (also known as a popular or perceptive region) is a geographic area that exists as part of a cultural or ethnic identity and therefore don't adhere to political or formal regional boundaries. Understanding spatial pattern is an important aspect of geographic inquiry. Spatial pattern looks at commonality in geography across regions. Geographic features are visualized using a map which is a representation of reality. The size and scale affects the degree of generalization of the features being mapped. The smaller the scale, the less detail is shown. In other words, a small scale shows a larger geographic area (e.g. a map of the world or of a continent) but shows more generalized features and less detail (e.g. only major highways and major rivers). A large scale map shows a smaller geographic area (e.g. a map of a city or a neighborhood) but shows a greater amount of detail (e.g. the entire street network and all branches of a river). Incorporating the teachings of Schultz into Maheshwari, Seth, Meisels and Zhang would produce exchanges by scheduling events in predefined time slots based on geographic locations of the events' venues. An automated event scheduling system schedules related events based on geographic locations of the events' venues, by partitioning a geographic region into discrete zones, as disclosed by Schultz, (see Abstract). 
Regarding dependent claim(s) 13, the combination of Maheshwari, Seth, Meisels and Zhang discloses the system as in claim 12. However, Maheshwari, Seth, Mesisels and Zhang do not appear to specifically disclose wherein the region subdivision scheme is uniform special subdivision scheme wherein four second regions are created from the first region and four third regions are created from the second region. 
In the same field of endeavor, Schultz discloses wherein the region subdivision scheme is uniform special subdivision scheme wherein four second regions are created from the first region and four third regions are created from the second region (Schultz discloses a geographic region based on geographic locations of the related events. A geographic region is partitioned into discrete zones. A geographic region that contains discrete geographic elements into discrete zones. Social event planning and coordination (e.g., sporting events, professional networking events, religious gatherings, sports leagues, substance abuse rehabilitation meetings, wine-tasting events, etc.). Divide the shape into multiple zones (four equal-sized) based on, for example, a density and/ or distribution of geographic elements within the shape. Partition the geographic region such that each of the zones contains a substantially equal subset of the geographic elements, (see Schultz: Para. 0018-0026). Scheduling engine 120 can then assign one or more time slots to each of the zones within the geographic region based on a scheduling scheme. Create a geographic regions such as on or more zones to take place in the geographic area/venues, (see Schultz: Para. 0029-0033 and 0048-0057). Automated event scheduling system 100 can form a shape, e.g., a polygon, a circle, or another closed shape, that bounds the geographic region, and divide the shape into multiple zones. Zoning module 110 can generate a customized geographic region by forming a closed shape based on user input. For example, zoning module 110 can generate a polygon based on user-entered vertexes, a closed shape based on user-entered parameters (e.g., a center and a radius for a circle, a starting vertex and a square mileage for a square, and the like), or other types of closed shapes based on user selected boundaries or features (e.g., a shoreline, a borderline, a mountain range, an elevation contour, a road, and the like), (see Schultz: Para. 0020-0025). This reads on the claim concept of wherein the region subdivision scheme is uniform special subdivision scheme wherein four second regions are created from the first region and four third regions are created from the second region). 
 Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a server receives data indicating a location and identifies events corresponding to the location within the different regions by bounding box map outlying the regions, its X and Y coordinates as specific location GPS such as city or state within certain distance/miles/area/square miles of Maheshwari, Seth, Meisels and Zhang in order to have incorporated divide the shape such that each of the parcels has a substantially equal number of the geographic and a multiple of the number of zones in the geographic region, as disclosed by Schultz, since both of these mechanisms are directed to location can be described in two ways: absolute and relative and answers the question of "Where is it?" Absolute describes the position of a feature or event in space, using some form of geographic coordinates. Relative uses descriptive text to describe the position of the feature or event in relationship to another object or event. For example, the hurricane will hit landfall 30 miles north of Town A. Understand the location of features or events is the building blocks to geographic study, including using GIS for mapping and analysis. Regions are groupings of geographic information. A region is a geographic area defined by one or more distinctive characteristics. Regions can be based on physical features (such as a watershed), political boundaries (a county, country, or continent), culture or religion, or other categorized geographies. Regions can be formal, functional, or perceptual. Formal regions are also known as homogenous or uniform region. Entities within a formal region share one or more common traits such as the residents of a country. A functional region is a region anchored by a focal point. Examples are a customer service area for a restaurant delivery service or the school district for an elementary school. A vernacular region (also known as a popular or perceptive region) is a geographic area that exists as part of a cultural or ethnic identity and therefore don't adhere to political or formal regional boundaries. Understanding spatial pattern is an important aspect of geographic inquiry. Spatial pattern looks at commonality in geography across regions. Geographic features are visualized using a map which is a representation of reality. The size and scale affects the degree of generalization of the features being mapped. The smaller the scale, the less detail is shown. In other words, a small scale shows a larger geographic area (e.g. a map of the world or of a continent) but shows more generalized features and less detail (e.g. only major highways and major rivers). A large scale map shows a smaller geographic area (e.g. a map of a city or a neighborhood) but shows a greater amount of detail (e.g. the entire street network and all branches of a river). Incorporating the teachings of Schultz into Maheshwari, Seth, Meisels and Zhang would produce exchanges by scheduling events in predefined time slots based on geographic locations of the events' venues. An automated event scheduling system schedules related events based on geographic locations of the events' venues, by partitioning a geographic region into discrete zones, as disclosed by Schultz, (see Abstract). 
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (US 2013/0254312 A1, hereinafter Maheshwari) in view of Seth et al. (US 2016/0034480 A1, hereinafter Seth) in view of Meisels et al. (US 9,552,334 B1, hereinafter Meisels) in view of Zhang (US 10,979,870 B1, hereinafter Zhang) and in view of Reese (US 2016/0196577 A1, hereinafter Reese). 
Regarding dependent claim(s) 8, the combination of Maheshwari, Seth, Meisels and Zhang discloses the method as in claim 2. However, Maheshwari, Seth, Mesisels and Zhang do not appear to specifically disclose further comprising displaying, by the event and location tracking and management system, the map with a visible grid square and numbers for all database records that exist within that grid square including aggregate numbers for locations that never have real world events, locations that have no real world events and locations that have real world events. 
In the same field of endeavor, Reese discloses further comprising displaying, by the event and location tracking and management system, the map with a visible grid square and numbers for all database records that exist within that grid square including aggregate numbers for locations that never have real world events, locations that have no real world events and locations that have real world events (Reese disclose the server may monitor location historical data along with current location 'significant change/that never have events' and aggregate the location data into areas with population density values over time. Segment the data indicative of geolocations according to place and time. The geographic regions may be divided into grids or zip codes, and each grid square or zip code may indicate a segment, with geolocations within that grid square or zip code being designated for that segment. The content-discovery system 10 may include a database or other data repository of previously defined geofences and corresponding real-world location data. For example, possible event venues may each be identified via an identifier (e.g., geographic coordinates), and geofences may be defined for each possible event venue, (see Reese: Para. 0028-0030, 0048, 0088-0090, 0115, 0116, 0131 and FIG 1-6). This reads on the claim concept of further comprising displaying, by the event and location tracking and management system, the map with a visible grid square and numbers for all database records that exist within that grid square including aggregate numbers for locations that never have real world events, locations that have no real world events and locations that have real world events).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a server receives data indicating a location and identifies events corresponding to the location within the different regions by bounding box map outlying the regions, its X and Y coordinates as specific location GPS such as city or state within certain distance/miles/area/square miles of Maheshwari, Seth, Meisels and Zhang in order to have incorporated zip code/ grid square including aggregate numbers for locations that never have events/change location, as disclosed by Reese, since both of these mechanisms are directed to a point is an exact location based on latitude/longitude coordinates and is represented by a single dot on a map. Points do not have a defined pattern, each point appears as a single geometry. Function that smooths data so data. In each given square where the number of points exceeds certain minimum the program gives the mean, sum, variance or median of the points within the square as well as the number of points and indication if the minimum number of points was reached. For each data point latitude, longitude and z has to be given. The program returns the mean and mean longitude for points within a square, as well as the number of points behind that point. The program also has the possibility to remove outliers within each square. This program can be used to prepare data for the program point kriging if the data is so dense in certain places that it disturbs the neighborhood search. Aggregate means of displaying locations that, for example, fall in the same grid square, using varying shades to indicate density. A wide variety of grids of different shapes have been proposed including squares, rectangles, triangles, hexagons or diamonds. The global grid system covers the entire surface of the earth. The most common application of square grids occurs in raster datasets and geohashes. Different kinds of models require different granularity and that's where aggregation and division become important. Incorporating the teachings of Reese into Maheshwari, Seth, Meisels and Zhang would produce the selected content to one or more user computing devices for presentation based on proximity between the one or more user computing devices and a geographic location of the event with the crowd, as disclosed by Reese, (see Abstract).           
Regarding claim 14, (drawn system): claim 14 is system claims respectively that correspond to method of claim 8. Therefore, 14 is rejected for at least the same reasons as the method of 8. 
Claims 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (US 2013/0254312 A1, hereinafter Maheshwari) in view of Seth et al. (US 2016/0034480 A1, hereinafter Seth) in view of Meisels et al. (US 9,552,334 B1, hereinafter Meisels) in view of Zhang (US 10,979,870 B1, hereinafter Zhang) in view of Vahidi et al. (US 10,129,699 B1, hereinafter Vahidi) and in view of Heiferman et al. (US 2013/0211980 A1, hereinafter Heiferman).  
Regarding dependent claim(s) 9, the combination of Maheshwari, Seth, Meisels and Zhang discloses the method as in claim 1. However, Maheshwari, Seth, Mesisels and Zhang do not appear to specifically disclose further comprising identifying, by the event and location tracking and management system, an area having locations having an amount of real world events below a predetermined threshold, determining, by received local classification information, that the user is local to the area having locations with an amount of real world events below a predetermined threshold; in response to determining the user is local to the area having locations with an amount of real world events below a predetermined threshold, transmitting a request to the user to provide real world event information for the locations in the area having locations with an amount of real world events below a predetermined threshold. 
In the same field of endeavor, Vahidi discloses further comprising identifying, by the event and location tracking and management system, an area having locations having an amount of real world events below a predetermined threshold, determining, by received local classification information (Vahidi discloses many smartphones enable the determination of their location using geolocation systems, such as the global positioning system (GPS). Many location-based services take advantage of the capability of smartphones to determine their location to determine the location of users who have access to the smartphones. The location of users is often used by location based services to enhance their services. For example, check-in services enable users to report their location so as to receive discounts at the location or to let their friends know where they are located. The electronic data store may be configured to store event data for a plurality of events occurring in the real world. To determine events to present to the user, the interactive computing system 110 may use the user locator 116 to identify the location of the user. The process 200 may be performed each time a detected location of the user changes by a particular threshold amount and a threshold distance of the user computing device. Events may be classified based at least in part on keywords associated with the events and/or based on classification information provided by a user 35 submits the event to the interactive computing system, (see Vahidi: Col. 4 line 15-67, Col. 5 line 1-67, Col. 6 line 1-67, Col. 7 line 1-67 and Col. 9 line 1-67). This reads on the claim concept of further comprising identifying, by the event and location tracking and management system, an area having locations having an amount of real world events below a predetermined threshold, determining, by received local classification information), 
that the user is local to the area having locations with an amount of real world events below a predetermined threshold; in response to determining the user is local to the area having locations with an amount of real world events below a predetermined threshold, transmitting a request to the user to provide real world event information for the locations in the area having locations with an amount of real world events below a predetermined threshold (Vahidi discloses many smartphones enable the determination of their location using geolocation systems, such as the global positioning system (GPS). Many location-based services take advantage of the capability of smartphones to determine their location to determine the location of users who have access to the smartphones. The location of users is often used by location based services to enhance their services. For example, check-in services enable users to report their location so as to receive discounts at the location or to let their friends know where they are located. The electronic data store may be configured to store event data for a plurality of events occurring in the real world. To determine events to present to the user, the interactive computing system 110 may use the user locator 116 to identify the location of the user. The process 200 may be performed each time a detected location of the user changes by a particular threshold amount and a threshold distance of the user computing device. The communication connection may involve the user computing device 102 sending a communication connection request using a communication protocol to the interactive computing system. The system may receive a set of location coordinates responsive to the location request and convert the set of location coordinates to a physical address. The event display system 114 identifies one or more events associated with the interests category located within a threshold distance of the user computing device, (see Vahidi: Col. 4 line 15-67, Col. 5 line 1-67, Col. 6 line 1-67, Col. 7 line 1-67, Col. 9 line 1-67, Col. 10 line 1-67 and Col. 11 line 1-67). This reads on the claim concept of that the user is local to the area having locations with an amount of real world events below a predetermined threshold; in response to determining the user is local to the area having locations with an amount of real world events below a predetermined threshold, transmitting a request to the user to provide real world event information for the locations in the area having locations with an amount of real world events below a predetermined threshold).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a server receives data indicating a location and identifies events corresponding to the location within the different regions by bounding box map outlying the regions of Maheshwari, Seth, Meisels and Zhang in order to have incorporated location-based services, as disclosed by Vahidi, since both of these mechanisms are directed to the method may include associating the event with a time-to-live value based at least in part on the event data. The time-to-live value may be associated with a period of time when the event is included in the map of event locations. In addition, the threshold distance may be based at least in part on a commute time between the physical address and the location of the event based at least in part on a commute criterion. In some cases, the commute criterion includes one or more of a time of day or a traffic condition of a route between the physical address and the location of the event. Furthermore, the method may include updating the map to illustrate a different set of event locations based at least in part on a determined change in the set of location coordinates of the user computing device. The business of consumer-facing app development, chances are you're pretty interested in location-based data. In fact, as the popularity of mobile and smartphone usage continues on an upward trajectory, the more interested businesses become in the power of location-based technology and communication. Whether the location of your consumer is being generated by their searching options or their device's geo-location, you need technology that's easy to use, inherently data-driven, creates value, and delivers intuitive functionality and content. The ability to hone in on specific locations and discover smart data that has been enhanced and enriched by even smarter data is what sets us apart from other providers. Multiple data streams and third party APls into one intuitive information source, so all the event information that could impact your business can be found in one handy place. Finding the data that matters to you is easy too. Discover events that are relevant to you by searching within a geographical radius, querying multiple categories and locations simultaneously, or looking up events and getting JSON responses. Location data helps to create an accurate representation of your interests, and this can be used to bring more targeted and relevant ads to potential customers. The mobile device or smartphone has been revolutionary. Its growth has been incredible many predict that there are now more of these devices in the world than there are people. These devices have enabled the location data industry to understand how audiences move and behave in the real-world. This information is location data. It comes in many different forms and from various sources. Companies are collecting location data in many different ways. There are several different techniques to collect location data. Incorporating the teachings of Vahidi into Maheshwari, Seth, Meisels and Zhang would produce the identification of a user's interests may be determined based at least in part on user data obtained from a shared interest networking site, as disclosed by Vahidi, (see Abstract).  
However, Maheshwari, Seth, Mesisels, Zhang and Vahidi do not appear to specifically disclose the request having an indication of a payment to be provided to the user if the user performs the task; and providing the payment to user in response to receiving a fulfilled request from the user. 
In the same field of endeavor, Heiferman discloses the request having an indication of a payment to be provided to the user if the user performs the task; and providing the payment to user in response to receiving a fulfilled request from the user (Heiferman discloses social networking, people are often interested in forming groups or having gatherings centered on common interests. a system for users to be introduced to friends of friends via website communication and/or email, but again provide no support to a person who wants to attend a topic or event-related gathering in person in a selected geographic area. A way to pay meeting group fees associated with events and/or membership, view fee payment history, invite guests, print tickets to an event ( e.g., with a map and location for the event, event description, and bar code) and the like. The member may be able to exchange money with the organizer and other members, such as though Pay Pal, Amazon FPS, and the like. In embodiments, the member may also be provided refund options, a list of payments made, and the like. A payment to the organizer (e.g. the payment is from a user, from a user for payment of dues), from the meeting facility, a refund, a batch refund to users, for an event expense, for expenses associated with the running of the meeting group, and the like, (see Heiferman: Para. 0101-0120, 0159-0166 and 0178-0185). This reads on the claim concepts of the request having an indication of a payment to be provided to the user if the user performs the task; and providing the payment to user in response to receiving a fulfilled request from the user).        
  Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a server receives data indicating a location and identifies events corresponding to the location within the different regions by bounding box map outlying the regions of Maheshwari, Seth, Meisels, Zhang and Vahidi in order to have incorporated payment, as disclosed by Heifreman, since both of these mechanisms are directed to the at least one user and the at least one other user may have attended a common in-person meeting or event. The at least one user and the at least one other user may have been determined to have attended a common in-person meeting or event based on RSVPs received for the in-person meeting or event. The at least one graphical user interface may be further configured to facilitate users to join at least one meeting group of the plurality of meeting groups based on topic-related interest and geographic locale. A plurality of user terminals associated with a plurality of users, a plurality of requests to join the at least one group; registering a pre-determined number of users of the plurality of users with the at least one group without requiring payment of the membership fee; after the pre-determined number of users have been registered, registering a plurality of remaining users of the plurality of users after the plurality of remaining users pay the membership fee. The business of consumer-facing app development, chances are you're pretty interested in location-based data. In fact, as the popularity of mobile and smartphone usage continues on an upward trajectory, the more interested businesses become in the power of location-based technology and communication. Whether the location of your consumer is being generated by their searching options or their device's geo-location, you need technology that's easy to use, inherently data-driven, creates value, and delivers intuitive functionality and content. A region is a geographic area defined by one or more distinctive characteristics. Regions can be based on physical features (such as a watershed), political boundaries (a county, country, or continent), culture or religion, or other categorized geographies. Regions can be formal, functional, or perceptual. Formal regions are also known as homogenous or uniform region. Entities within a formal region share one or more common traits such as the residents of a country. A functional region is a region anchored by a focal point. Make planning and managing your event simple. With features such as online registration, a website builder, badges and check-in, program management, invoices and payment, and email marketing achieve the complete digitization of your event and run it with just a few clicks. Incorporating the teachings of Heiferman into Maheshwari, Seth, Meisels, Zhang and Vahidi would produce a system and method for facilitating fee-based group membership is provided. The method includes the steps of receiving, from at least one designated organizer for at least one group of a plurality of groups, data representing a monetary value of a membership fee. Data configured to display payment options; and registering at least a portion of the second plurality of users with the at least one group upon payment of the fee, as disclosed by Heiferman, (see Abstract). 
 Regarding dependent claim(s) 10, the combination of Maheshwari, Seth, Meisels, Vahidi and Heiferman discloses the method as in claim 9. However, Maheshwari, Seth, Mesisels, Vahidi and Heiferman do not appear to specifically disclose wherein the user is further determined to be local by having attended an event or has updated event information within boundaries of the locations with an amount of real world events below a predetermined threshold wherein a subset of individuals that are local is chosen at random to have the request transmitted to them. 
In the same field of endeavor, Zhang discloses disclose wherein the user is further determined to be local by having attended an event or has updated event information within boundaries of the locations with an amount of real world events below a predetermined threshold (Zhang discloses if the user has a strong affinity (e.g., likes Kanye's music and has attended multiple concerts previously) with the event. The items of event information for each event may include the location of the event, the author of the event, the number of people who attended the event, and the locations of the attendees. Each user-submitted correction may include an updated item of event information. The social-networking system 160 may then update the event listings 154 to include a particular updated item of event information 155 when at least a threshold number of corrections comprising the particular updated item of event information. The geographic map 400 is determined based on geographic boundaries that define sub-areas around the globe, (see Zhang: Col. 15 line 1-67, Col. 16 line 1-67, Col. 17 line 1-67, Col. 20 line 1-67, Col. 22 line 1-67, Col. 23 line 1-67 and Col. 27 line 1-67). This reads on the claim concept of wherein the user is further determined to be local by having attended an event or has updated event information within boundaries of the locations with an amount of real world events below a predetermined threshold)          
‍ However, Maheshwari, Seth, Mesisels, Zhang and Vahidi do not appear to specifically disclose wherein a subset of individuals that are local is chosen at random to have the request transmitted to them.
In the same field of endeavor, Heiferman discloses wherein a subset of individuals that are local is chosen at random to have the request transmitted to them (Heiferman discloses a computer-implemented method may be provided for confirming attendance for in-person meetings or events, comprising transmitting, to a plurality of user terminals, data configured to display at least one graphical user interface configured to facilitate users to organize and join a plurality of meeting groups associated with a plurality of in-person meetings or events. A real-world gathering of two or more individuals around a common topic of interest. The system may automatically notify members that that more than one venue has been chosen, and request that the RSVP be made in such a manner as to indicate a chosen venue (which can be different than the one they voted for). Whenever anyone starts a new meeting group in the topics you've chosen, the individual may be invited to join with a "New Meeting Group" email (chosen at random), (see Heiferman: Para. 0146, 0157-0165, 0204-0210 and 0242-0263). This reads on the claim concepts of wherein a subset of individuals that are local is chosen at random to have the request transmitted to them). 
 Regarding dependent claim(s) 11, the combination of Maheshwari, Seth, Meisels, Zhang, Vahidi and Heiferman discloses the method as in claim 10. However, Maheshwari, Seth, Mesisels, Zhang and Vahidi do not appear to specifically disclose wherein the subset of individuals is determined by selection criteria comprising age, profession, language, and background. 
In the same field of endeavor, Heiferman discloses wherein the subset of individuals is determined by selection criteria comprising age, profession, language, and background (Heiferman discloses a subset of the plurality of users; and providing organizational facilities to the user-organizer through the web-based meeting facility for creating and facilitating activities of the at least one of the plurality of meeting groups, where one of the organizational facilities may be scheduling meetings. a minimum number of individuals in a geographic region that are interested in a certain group topic. It required to supply personal information, such as their name, nickname, email address, reason for joining, address, age, photo, caption for their photo, current activity level in other meeting groups and  (e.g. a friend, a social media friend, a professional connection). The searches or browses for a topic of interest, e.g., Spanish Language. Each group may also have a detail view available with additional group information, such as including a group description, a history (background) of group information that has been automatically updated by the alliance system, (see Heiferman: Para. 0106-0128, 0157-0165, 0170-0180, 0212-0225, 0246, 0261-0275 and FIG. 1-2). This reads on the claim concepts of wherein the subset of individuals is determined by selection criteria comprising age, profession, language, and background). 
Claims 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (US 2013/0254312 A1, hereinafter Maheshwari) in view of Seth et al. (US 2016/0034480 A1, hereinafter Seth) in view of Meisels et al. (US 9,552,334 B1, hereinafter Meisels) in view of Zhang (US 10,979,870 B1, hereinafter Zhang), in view of Reese (US 2016/0196577 A1, hereinafter Reese) and in view of Milton et al. (US 2016/0019465 A1, hereinafter Milton). 
Regarding dependent claim(s) 15, the combination of Maheshwari, Seth, Meisels, Zhang and Reese discloses the method as in claim 14. However, Maheshwari, Seth, Mesisels, Zhang and Reese do not appear to specifically disclose wherein an area of relatively low real world event information is defined by a grid square having a number of locations that have no real world events is greater than three standard deviations more than a count for locations that has no real world events in adjacent and abutting grid squares of a same size.
In the same field of endeavor, Milton discloses wherein an area of relatively low real world event information is defined by a grid square having a number of locations that have no real world events is greater than three standard deviations more than a count for locations that has no real world events in adjacent and abutting grid squares of a same size (Milton discloses a plurality of candidate user events, each candidate user event being an underlying potential reason why the user moved between geographic locations; probabilities of the user transitioning between each pair of the candidate user events; and probabilities of obtaining a geolocation reported by the computing devices associated with the user in each of the plurality of geographic areas following occurrence of each of the candidate user events. For an approximately normal data set, the values within one standard deviation of the mean account for about 68% of the set; while within two standard deviations account for about 95%; and within three standard deviations account for about 99.7%. Indicate a relatively high attribute score for high-end dining, indicating that users typically go to restaurants in this category at that time in this place, and a relatively low attribute score for playing golf and geographic data providers data reported at the zip code/grid level. A measure of variance among these samples (e.g., a standard deviation) for identifying outliers. The location-attribute acquisition module 26 may also request attributes of adjacent locations, such as adjacent tiles, from the geographic information system. A latitude and longitude coordinates, as tiles in a grid with which a geographic area is segmented (e.g., quantized), or in some other format for uniquely specifying places. Geographic areas may be defined by collections of tiles, or the smallest bounding square or rectangular shape including the geolocation in a cluster, (see Milton: Para. 0054, 0057 0067, 0076, 0081, 0085, 0088, 0097, 0098 and 0100-0110). This reads on the claim concept of wherein an area of relatively low real world event information is defined by a grid square having a number of locations that have no real world events is greater than three standard deviations more than a count for locations that has no real world events in adjacent and abutting grid squares of a same size). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a server receives data indicating a location and identifies events corresponding to the location within the different regions by bounding box map outlying the regions, its X and Y coordinates as specific location GPS such as city or state within certain distance/miles/area/square miles and zip code/ grid square including aggregate numbers for locations of Maheshwari, Seth, Meisels, Zhang and Reese in order to have incorporated selected geographic areas including at least one of the time-stamped geolocations; obtaining a probabilistic model specifying parameters using standard deviations, as disclosed by Milton, since both of these mechanisms are directed to The standard deviation is a measure that summarises the amount by which every value within a dataset varies from the mean. Effectively it indicates how tightly the values in the dataset are bunched around the mean value. It is the most robust and widely used measure of dispersion since, unlike the range and inter-quartile range, it takes into account every variable in the dataset. When the values in a dataset are pretty tightly bunched together the standard deviation is small. When the values are spread apart the standard deviation will be relatively large. The standard deviation is usually presented in conjunction with the mean and is measured in the same units. The standard deviation can help you calculate the spread of data. There are different equations to use if are calculating the standard deviation of a sample. A measure of variability is a summary statistic that represents the amount of dispersion or no event in a dataset. Analysts frequently use of event the mean to summarize the center of a population or a process. While the mean is relevant to event, people often react to variability even more. When a distribution has lower variability, the values in a dataset are more consistent. Normal distributions appear in situations where there are a large number of independent but similar random events occurring. Standard deviations are important here because the shape of a normal curve is determined by its mean and standard deviation. Incorporating the teachings of Milton into Maheshwari, Meisels, Seth, Zhang and Reese would a plurality of candidate user events, each candidate user event being an underlying potential reason why the user moved between geographic locations; probabilities of the user transitioning between each pair of the candidate user events; and probabilities of obtaining a geolocation reported by the computing devices associated with the user in each of the plurality of geographic areas, as disclosed by Milton, (see Abstract).  
Regarding dependent claim(s) 16, the combination of Maheshwari, Seth, Meisels, Zhang, Reese and Milton discloses the method as in claim 15. However, Maheshwari, Seth, Mesisels, Zhang and Milton do not appear to specifically disclose wherein an event/location database query system API sends a request to one or more users for additional input with reference to certain locations that have no real world events. 
In the same field of endeavor, Reese discloses wherein an event/location database query system API sends a request to one or more users for additional input with reference to certain locations that have no real world events (Reese discloses the server may monitor location historical data along with current location 'significant change/that never have events' and aggregate the location data into areas with population density values over time. Segment the data indicative of geolocations according to place and time. The geographic regions may be divided into grids or zip codes, and each grid square or zip code may indicate a segment, with geolocations within that grid square or zip code being designated for that segment, (see Reese: Para. 0028-0030, 0088, 0090, 0115, 0116, 0131 and FIG 1-8). Application Programming Interface, which is a software intermediary that allows two applications to talk to each other such as sending message. A merchant may request a pretease alert when sending a request for an event-based offer and offer details, such as through a user interface, (see Reese: Para. 0032, 0047 0057 0078 0095, 0118, 0156 and FIG. 1-8). This reads on the claim concept of wherein an event/location database query system API sends a request to one or more users for additional input with reference to certain locations that have no real world events). 
Regarding dependent claim(s) 17, the combination of Maheshwari, Seth, Meisels, Zhang, Reese and Milton discloses the method as in claim 16. However, Maheshwari, Seth, Mesisels, Zhang and Milton do not appear to specifically disclose wherein the event/location database query system API sends a request to one or more users who are local to an area, wherein the user is local to the area if they have attended an real world event, updated real world event information, or changed location classification within boundaries of a system specified area of relatively low real world event information through the event/location database query system API. 
In the same field of endeavor, Reese discloses wherein the event/location database query system API sends a request to one or more users who are local to an area, wherein the user is local to the area if they have attended an real world event, updated real world event information, or changed location classification within boundaries of a system specified area of relatively low real world event information through the event/location database query system API (Reese discloses defined by GPS or RFID technology, that enables software to trigger a response when a mobile device enters or leaves (changed location) a particular area, which is classification within the boundaries. An application program interface (API) server 16, a web server 18, an ingest module 20, an administration module 22, a data store 24, and a cache server to communicate (sending) with each of these components (user device) within the local to an area by track/detect the user device. Update an event repository with a record of the event, a density score for the event, and a bounding geographic area for the event to use in detecting subsequent patterns and in targeting content. Offer identification. The content engine 12 is also expected to facilitate relatively low operating costs based on the location, (see Reese: Para. 0030, 0032, 0047, 0073, 0086, 0089, 0093, 0142 and FIG. 1-8). This reads on the claim concept of wherein the event/location database query system API sends a request to one or more users who are local to an area, wherein the user is local to the area if they have attended an real world event, updated real world event information, or changed location classification within the boundaries of the system specified area of relatively low real world event information through the event/location database query system API). 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (US 2013/0254312 A1, hereinafter Maheshwari) in view of Meisels et al. (US 9,552,334 B1, hereinafter Meisels). 
Regarding independent claim(s) 18, Maheswari discloses a method of real world event management comprising: receiving from a real world event host through event/location database query system API who is hosting a real world event a selected predetermined minimum number of prospective attendees needed for an upcoming real world event to take place; receiving a request, from a prospective attendee to committing to attend said real world event (Maheswari discloses the database firewall 1248 may include a host using one or more forms of reverse proxy services to proxy traffic before passing it to a gateway router and API to communicate with the social network in Message Server which is can send/receive. One or more attendees at an event may be identified. A certain minimum number of exchanged messages, received messages and conferences attended (events in the past or future to be on the bottom of the list). For example, in FIG. 8, events are split into 2 categories: events "happening now" 810 and "upcoming events" 820. api networking server web-hosting (a website on a server is allocating space for the files of your website whereas hosting an API is when the server continuously runs your API to receieve incoming web requests). Application Server 50 may communicate with Message Server 405 to retrieve data regarding the selected event, (see Maheswari: Para. 0043-0052, 0073-0085 0094, 0109-0113, 0115-0130, 0131-0145 and FIG. 1-12). This reads on the claim concept of a method of real world event management comprising:  receiving from a real world event host through event/location database query system API who is hosting a real world event a selected predetermined minimum number of prospective attendees needed for an upcoming real world event to take place; receiving a request, from a prospective attendee to committing to attend said real world event);  
notifying, one or more prospective attendees committed to the real world event, when the amount of committed prospective attendees reaches a minimum threshold, that the real world event has reached the minimum number of prospective attendees committed necessary for the real world event to take place (As multiple users might be able to change the data of a record, it can be useful for certain users to be notified when a record is updated. The message was posted on the social network, as well as the content of the message, the member may be determined to be an attendee at the event on the day of the message as well as the following day. Additionally, members of the social network referring to the event may also be identified as potential attendees and communications protocol include in the system such as API. The distance may increase until a threshold of a number of events is identified. The threshold of interaction data may correspond to a certain quantity of interactions. For example, a certain minimum number of exchanged messages, received messages, conferences attended. Events (real world), such as conventions, fairs, seminars, or other types of social gatherings close to the location may be identified, (see Maheswari: Para. 0052, 0088, 0094, 0104 and 0112- 0131). This reads on the claim concept of notifying, one or more prospective attendees committed to the real world event, when the amount of committed prospective attendees reaches a minimum threshold, that the real world event has reached the minimum number of prospective attendees committed necessary for the real world event to take place); and 
    However, Maheshwari does not appears to specifically disclose determining a percentage likelihood of the attendance in response to received data for reliability of the one or more prospective attendees who have committed. 
In the same field of endeavor, Meisels discloses determining a percentage likelihood of the attendance in response to received data for reliability of the one or more prospective attendees who have committed (Meisels discloses it is valuable to be able to identify common statistical trends that occur between people or groups of people, such as predicting the statistical likelihood of a person to perform a given activity, go to a specific Place or type of Place in the future, or enjoy a new activity that they have never done before. Identifying pairs of correlating factors that can assist in predicting future behavior (e.g., a user's likelihood to visit a certain Place, type of Place, perform and/or enjoy a certain activity based on this user's history). Primary Records may include: an Event Record might have relationships to People such as "Hosted by", "Invited", "Attending", "Attended (prospective attendees who have committed)"; an Event Record may have a "located at" relationship to a Place Record; People Records may have a "live at" or "work at" relationship to Place Records; Moments may have a "happened at" relationship to an Event or Place or a "happened with" relationship to a Person; Tags can have a "linked to" relationship with any or all of a Person, Event, Place or Moment ( ex: "Awesome" or "For the Future".), (see Meisels: Col. 8 lines 1-67, Col. 9 lines 1-67, Col. 50 line 1-67 and Col. 56 line 1-67). This reads on the claim concept of determining a percentage likelihood of the attendance in response to received data for reliability of the one or more prospective attendees who have committed). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a server receives data indicating a location and identifies events corresponding to the location of Maheshwari in order to have incorporated the different regions by bounding box map outlying the regions, its X and Y coordinates as specific location GPS such as city or state, find records near the location of another record, as disclosed by Meisels, since both of these mechanisms are directed to an event is any action that a user performs (clicking on a button, opening a specific screen, adding a comment, making an in-app purchase). When the user performs the action, the app sends an event to the analytics system's servers. Together with these events, the system also collects a set of default event and user properties (such as the user ID, app version, device model, etc), as well as a number of additional custom properties that you set up yourself (e.g., number of days since the user started using the app, number of app launches, etc). An "event" can represent almost any form of activity in your app. Some events are collected automatically by the SOK whereas others must be collected manually. Screen events are a special event type used for tracking navigation within your app. This information can be leveraged for engagement and funnel optimization, or to associate a map of attributes with a given screen. Some integrations treat screen events separately from other event types, and require that you instrument navigation events as screen views. Other partners don't differentiate between screen and other custom events. You can check the documentation for your integrations to confirm if you need to send screen events. For most use cases, the best course of action will be to log your navigation events as screen views and let Particle translate your data into the appropriate format for each output integration. Notifications appear on the Notifications panel in the sidebar. They alert you to something that affects you, like you were added to a Conversation or someone flagged you when you were offline. Some notifications contain actions you can use to respond to a notification right away. For example, a notification about a message that was added to one of your One-on-One Conversations while you were offline is linked, so you can click it to open the One-on-One and view the missed message. Notifications and pop-up alerts are triggered by the same selected events. So, if you select a trigger for a notification, it also applies to your pop-ups. Notifications are in many cases the result of events that are created by sensors or applications. For example, GPS readings from devices applied to a delivery vehicle. These events need to be collected and processed to identify conditions that trigger a notification, for example that a particular delivery vehicle has entered a specific warehouse. Incorporating the teachings of Meisels into Maheshwari would produce a data schema for managing people's important relationships to other people and businesses, past-present-future plans and events, places, activities, memorable life moments and any information about anything that exists or occurred in the earth's time-space reality, as well as a set of Internet services, as disclosed by Meisels, (see Abstract). 
Regarding dependent claim(s) 19, Maheshwari discloses the method as in claim 18. However, Maheshwari does not appear to specifically disclose further comprising: creating attendance records of the prospective attendees committed to the real world event; and calculating attendance rate data value of the prospective attendees committed to the real world event by tracking processes comprising asking the attendee to check in to the real world event using the event/location database query system API, verifying the attendee's location with GPS before or during or after the real world event the attendee was scheduled to attend through the event/location database query system API, and requesting the real world event host to take attendance, the real world event host reporting the attendance through the event/location database query system API. 
In the same field of endeavor, Meisels discloses further comprising: creating attendance records of the prospective attendees committed to the real world event; and calculating attendance rate data value of the prospective attendees committed to the real world event by tracking processes comprising asking the attendee to check in to the real world event using the event/location database query system API, verifying the attendee's location with GPS before or during or after the real world event the attendee was scheduled to attend through the event/location database query system API, and requesting the real world event host to take attendance, the real world event host reporting the attendance through the event/location database query system API (A relationship type attribute defines the type of relationship ) (e.g., "located at", "lives at".) Exemplary examples of relationships established between Primary Records may include: an Event Record might have relationships to People such as "Hosted by", "Invited", "Attending", "Attended"; an Event Record may have a "located at" relationship to a Place Record. May be used for the user to track different sorts of activities done by a Viewer of the embedded content and communications protocol API include in the system. The same computing device (e.g., smartphone, laptop, or web-hosted website using API to communication, (see Meisels: Col. 5 line 1-67, Col. 8 line 1-67, Col. 9 line 1-67, Col. 13 line 1-67, Col. 16 line 1-67, Col. 26 line 1-67, Col. 45 line 1-67, Col. 46 line 1-67 and Col. 52 line 1-67). Includes Map Annotation for each unique GPS Value. Create one Map Annotation for each unique GPS Value or each unique pair of (GPS Value and Date-Time Value), (see Meisels: Col. 8 lines 1-67, Col. 9 lines 1-67, Col. 25 line 1- 67, Col. 26 line 1-67, Col. 27 line 1-67, Col. 33 line 1-67, Col. 44 line 1-67 and FIG. 1-15). This reads on the claim concept of further comprising: creating attendance records of the prospective attendees committed to the real world event; and calculating attendance rate data value of the prospective attendees committed to the real world event by tracking processes comprising asking the attendee to check in to the real world event using the event/location database query system API, verifying the attendee's location with GPS before or during or after the real world event the attendee was scheduled to attend through the event/location database query system API, and requesting the real world event host to take attendance, the real world event host reporting the attendance through the event/location database query system API). 
Claims 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari et al. (US 2013/0254312 A1, hereinafter Maheshwari) in view of Meisels et al. (US 9,552,334 B1, hereinafter Meisels) and in view of Heiferman et al. (US 2013/0211980 A1, hereinafter Heiferman).  
Regarding dependent claim(s) 20, the combination of Maheshwari and Meisels discloses the method as in claim 19. However, Maheshwari and Meisels do not appear to specifically disclose assigning virtual coins to each of the one or more prospective attendees committed to the real world event, the amount of the virtual coins chosen by the real world host, the virtual coins having a predetermined weight with a heads/tails ratio equal to previous attendance rates for each of the one or more prospective attendees that have been stored in one or more databases; performing a series of virtual coin flips of the virtual coins to determine how many of the virtual coins come up heads; adding up probabilities of attendance for the real world event from the amount of the heads that were flipped. 
In the same field of endeavor, Heiferman discloses assigning virtual coins to each of the one or more prospective attendees committed to the real world event, the amount of the virtual coins chosen by the real world host, the virtual coins having a predetermined weight with a heads/tails ratio equal to previous attendance rates for each of the one or more prospective attendees that have been stored in one or more databases; performing a series of virtual coin flips of the virtual coins to determine how many of the virtual coins come up heads; adding up probabilities of attendance for the real world event from the amount of the heads that were flipped (Heiferman discloses social networking, people are often interested in forming groups or having gatherings centered on common interests. In the past, groups might form or gatherings may be held within the confines of a social or organizational setting, such as a school, community center, private club, or the like. A specified number of attendees and a conditional confirmation of attendance for at least one in-person meeting or event; monitoring a number of confirmations of attendees for the at least one in-person meeting or event. The host may perform some simple tasks to facilitate the gathering, such as printing out a sign and putting it on a tabletop, or bringing nametags and a marker (virtual coins to each of the one or more prospective attendees committed). This capability of the system, a member may be motivated to conditionally commit to attend the meeting knowing that if a threshold number of members committed to attend is not met, they will not be viewed by other meeting members as committed to go (e.g. their RSVP will not show a 'yes' for attending). The threshold may be set by the member, set by an organizer for a particular meeting, set by an organizer for all meetings for their meeting group, set by the meeting facility, set dynamically based on a meeting criteria ( e.g. an anticipated number of attendees, a typical number of attendees, a historical number of attendees, and the like). a monitored parameter, such as the rate of users joining the meeting group, the number of members signing up for meeting events, the number of meeting events scheduled, an activity level of the meeting group, the number of members in the meeting group, the number of active members in the meeting group, and the like.  The system may then store the guest user's personal information and topic of the meeting group, and send the guest user recommendations based on their guest participation in the meeting group, such as in an introductory recommendations list to the web-based meeting facility groups, events and members. The adding of the user to the chapter as a member may be automatic or in response to a user indication, (see Heiferman: Para. 0127-0141, 0223, 0216, 0250-0270). This reads on the claim concepts of assigning virtual coins to each of the one or more prospective attendees committed to the real world event, the amount of the virtual coins chosen by the real world host, the virtual coins having a predetermined weight with a heads/tails ratio equal to previous attendance rates for each of the one or more prospective attendees that have been stored in one or more databases; performing a series of virtual coin flips of the virtual coins to determine how many of the virtual coins come up heads; adding up probabilities of attendance for the real world event from the amount of the heads that were flipped); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a server receives data indicating a location and identifies events corresponding to the location within the different regions by bounding box map outlying the regions, its X and Y coordinates as specific location GPS such as city or state of Maheshwari and Meisels in order to have incorporated payment, as disclosed by Heifreman, since both of these mechanisms are directed to the at least one user and the at least one other user may have attended a common in-person meeting or event. The at least one user and the at least one other user may have been determined to have attended a common in-person meeting or event based on RSVPs received for the in-person meeting or event. The at least one graphical user interface may be further configured to facilitate users to join at least one meeting group of the plurality of meeting groups based on topic-related interest and geographic locale. A plurality of user terminals associated with a plurality of users, a plurality of requests to join the at least one group; registering a pre-determined number of users of the plurality of users with the at least one group without requiring payment of the membership fee; after the pre-determined number of users have been registered, registering a plurality of remaining users of the plurality of users after the plurality of remaining users pay the membership fee. The business of consumer-facing app development, chances are you're pretty interested in location-based data. In fact, as the popularity of mobile and smartphone usage continues on an upward trajectory, the more interested businesses become in the power of location-based technology and communication. Whether the location of your consumer is being generated by their searching options or their device's geo-location, you need technology that's easy to use, inherently data-driven, creates value, and delivers intuitive functionality and content. A region is a geographic area defined by one or more distinctive characteristics. Regions can be based on physical features (such as a watershed), political boundaries (a county, country, or continent), culture or religion, or other categorized geographies. Regions can be formal, functional, or perceptual. Formal regions are also known as homogenous or uniform region. Entities within a formal region share one or more common traits such as the residents of a country. A functional region is a region anchored by a focal point. Make planning and managing your event simple. With features such as online registration, a website builder, badges and check-in, program management, invoices and payment, and email marketing achieve the complete digitization of your event and run it with just a few clicks. Incorporating the teachings of Heiferman into Maheshwari and Meisels would produce a system and method for facilitating fee-based group membership is provided. The method includes the steps of receiving, from at least one designated organizer for at least one group of a plurality of groups, data representing a monetary value of a membership fee. Data configured to display payment options; and registering at least a portion of the second plurality of users with the at least one group upon payment of the fee, as disclosed by Heiferman, (see Abstract).  
However, Meisels and Heiferman do not appear to specifically disclose notifying by the event/location database query system API to the real world event host that the added up probabilities of attendance for the real world event as calculated from the amount of the heads that were flipped is at least at the minimum threshold when there is an occurrence, wherein ~ the notification does not occur unless the added-up probabilities of attendance for the real world event as calculated from the series is at least at the minimum threshold.
In the same field of endeavor, Maheshwari discloses notifying by the event/location database query system API to the real world event host that the added up probabilities of attendance for the real world event as calculated from the amount of the heads that were flipped is at least at the minimum threshold when there is an occurrence, wherein a notification does not occur unless the added-up probabilities of attendance for the real world event as calculated from the series is at least at the minimum threshold (the distance may increase until a threshold of a number of events is identified. Events may be filtered based on the number of unique members posting content or interactions related to the event. Events may be filtered based on the number of "like" or recommendation interactions on the social network. This correspond to wherein the notification does not occur unless the added-up probabilities of attendance for the event as calculated from the series is at least at a threshold level, the threshold level predetermined. As multiple users might be able to change the data of a record, it can be useful for certain users to be notified when a record is updated. The message was posted on the social network, as well as the content of the message, the member may be determined to be an attendee at the event on the day of the message as well as the following day. Additionally, members of the social network referring to the event may also be identified as potential attendees and communications protocol include in the system such as API. The distance may increase until a threshold of a number of events is identified. The threshold of interaction data may correspond to a certain quantity of interactions. For example, a certain minimum number of exchanged messages, received messages, conferences attended, (see Maheswari: Para. 0052, 0088, 0094, 0104 and 0112-0131). This reads on the claim concept of notifying by the event/location database query system API to the real world event host that the added up probabilities of attendance for the real world event as calculated from the amount of the heads that were flipped is at least at the minimum threshold when there is an occurrence, wherein a notification does not occur unless the added-up probabilities of attendance for the real world event as calculated from the series is at least at the minimum threshold). 
  Regarding dependent claim(s) 21, the combination of Maheshwari, Meisels and Heiferman discloses the method as in claim 20. However, Maheshwari and Meisels do not appear to specifically disclose further comprising: altering the predetermined weight of the virtual coins in response to a type of real world event and time of the real world event.   
  In the same field of endeavor, Heiferman discloses altering the predetermined weight of the virtual coins in response to a type of real world event and time of the real world event (Heiferman discloses a notification to those individuals who have signed up may be sent, such as within a period of time after creating the meeting group, which may provide a list of all the events an organizer has set up. Network of affiliated events in topic, time, and/or geography, where the container is initiated by a promoter (there is defined a date and time certain for the topic). Social networking, people are often interested in forming groups or having gatherings centered on common interests. In the past, groups might form or gatherings may be held within the confines of a social or organizational setting, such as a school, community center, private club, or the like. A specified number of attendees and a conditional confirmation of attendance for at least one in-person meeting or event; monitoring a number of confirmations of attendees for the at least one in-person meeting or event. The host may perform some simple tasks to facilitate the gathering, such as printing out a sign and putting it on a tabletop, or bringing nametags and a marker (virtual coins to each of the one or more prospective attendees committed). This capability of the system, a member may be motivated to conditionally commit to attend the meeting knowing that if a threshold number of members committed to attend is not met, they will not be viewed by other meeting members as committed to go (e.g. their RSVP will not show a 'yes' for attending). The threshold may be set by the member, set by an organizer for a particular meeting, set by an organizer for all meetings for their meeting group, set by the meeting facility, set dynamically based on a meeting criteria ( e.g. an anticipated number of attendees, a typical number of attendees, a historical number of attendees, and the like). a monitored parameter, such as the rate of users joining the meeting group, the number of members signing up for meeting events, the number of meeting events scheduled, an activity level of the meeting group, the number of members in the meeting group, the number of active members in the meeting group, and the like.  The system may then store the guest user's personal information and topic of the meeting group, and send the guest user recommendations based on their guest participation in the meeting group, such as in an introductory recommendations list to the web-based meeting facility groups, events and members. The adding of the user to the chapter as a member may be automatic or in response to a user indication, (see Heiferman: Para. 0105-0110, 0127-0141, 0189-0216, 0196-0223, 0250-0270). This reads on the claim concepts of altering the predetermined weight of the virtual coins in response to a type of real world event and time of the real world event).  
  Regarding dependent claim(s) 22, the combination of Maheshwari, Meisels and Heiferman discloses the method as in claim 20. However, Maheshwari and Meisels do not appear to specifically disclose further comprising: altering the predetermined weight of the virtual coins in response to one or more prospective attendees' attendance record for one or more previous events on a particular day of the week, or one or more prospective attendees' attendance record for the one or more pervious events at a particular time of day. 
In the same field of endeavor, Heiferman discloses altering the predetermined weight of the virtual coins in response to one or more prospective attendees' attendance record for one or more previous events on a particular day of the week, or one or more prospective attendees' attendance record for the one or more pervious events at a particular time of day (Heiferman discloses the automatic formation may include emails to users with recorded interest matching the organizer query, meeting management resources made accessible to the organizer (one or more pervious events at a particular time of day). Post-meeting activities may include updating the homepage, scheduling new meetings/ events, adding photos to the homepage, recording attendance, managing fees, posting received event ratings, and the like. In embodiments, some post-meeting activities may be organizer controlled, group controlled, co-organizer controlled, controlled by the meeting facility, and the like, as may be determined by the organizer. A notification to those individuals who have signed up may be sent, such as within a period of time after creating the meeting group, which may provide a list of all the events an organizer has set up. Network of affiliated events in topic, time, and/or geography, where the container is initiated by a promoter (there is defined a date and time certain for the topic). Social networking, people are often interested in forming groups or having gatherings centered on common interests. In the past, groups might form or gatherings may be held within the confines of a social or organizational setting, such as a school, community center, private club, or the like. A specified number of attendees and a conditional confirmation of attendance for at least one in-person meeting or event; monitoring a number of confirmations of attendees for the at least one in-person meeting or event. The host may perform some simple tasks to facilitate the gathering, such as printing out a sign and putting it on a tabletop, or bringing nametags and a marker (virtual coins to each of the one or more prospective attendees committed). This capability of the system, a member may be motivated to conditionally commit to attend the meeting knowing that if a threshold number of members committed to attend is not met, they will not be viewed by other meeting members as committed to go (e.g. their RSVP will not show a 'yes' for attending). The threshold may be set by the member, set by an organizer for a particular meeting, set by an organizer for all meetings for their meeting group, set by the meeting facility, set dynamically based on a meeting criteria ( e.g. an anticipated number of attendees, a typical number of attendees, a historical number of attendees, and the like). a monitored parameter, such as the rate of users joining the meeting group, the number of members signing up for meeting events, the number of meeting events scheduled, an activity level of the meeting group, the number of members in the meeting group, the number of active members in the meeting group, and the like.  The system may then store the guest user's personal information and topic of the meeting group, and send the guest user recommendations based on their guest participation in the meeting group, such as in an introductory recommendations list to the web-based meeting facility groups, events and members. The adding of the user to the chapter as a member may be automatic or in response to a user indication, (see Heiferman: Para. 0105-0110, 0127-0141, 0176-0185, 0189-0216, 0196-0223, 0250-0270). This reads on the claim concepts of altering the predetermined weight of the virtual coins in response to one or more prospective attendees' attendance record for one or more previous events on a particular day of the week, or one or more prospective attendees' attendance record for the one or more pervious events at a particular time of day). 
                                                      Examiner's Notes    
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164             

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164